

 
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
 




EXECUTION VERSION




 
LICENSE AND OEM AGREEMENT
 
This License and OEM Agreement is made as of September 22, 2011 (the “Effective
Date”) by and between Citrix Systems, Inc., a Delaware corporation (“Citrix”),
and Avistar Communications Corporation, a Delaware corporation (“Avistar”).
 
WHEREAS, Avistar has developed an [***] video architecture and a suite of audio
and video conferencing software solutions and products, including Avistar C3
Media Engine™, Avistar C3 Unified™ and Avistar C3 Integrator™, that enable
customers to provide advanced desktop videoconferencing capabilities; and
 
WHEREAS, Citrix is interested in having Avistar provide certain Avistar products
which Citrix will have the rights to commercialize as bundled with Citrix’s
products (including Citrix XenDesktop® and Citrix XenApp®), and to receive
support and maintenance services from Avistar in connection with such products;
and
 
WHEREAS, Avistar is interested in providing Citrix with the rights set forth
herein in return for certain fees;
 
NOW, THEREFORE in consideration of the covenants set forth herein, and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.  
DEFINITIONS. Capitalized terms used herein will have the meanings set forth in
this Section 1 or elsewhere in this Agreement.

 
1.1 “Affiliate” means, with respect to any party to this Agreement, any entity
directly or indirectly controlled by, controlling or under common control with
such party.  For purposes of this definition only, “control” shall mean (a)
beneficial ownership (direct or indirect) of more than fifty percent (50%) of
the shares of the subject entity entitled to vote in the shareholders’ meeting,
(b) ability to nominate, appoint and recall the majority of the members of the
management board (or, in the case of an entity that is not a corporation, in the
election of the corresponding managing authority) or (c) the de facto ability to
control or direct the management of such entity.
 
1.2 “Agreement” means this License and OEM Agreement, all exhibits referenced
herein, all Statements of Work, all Change Orders, and any amendments hereto or
thereto.
 
1.3 “Avistar Background Technology” means Technology that is owned or controlled
by Avistar or any of its Affiliates as of the Effective Date of this Agreement.
 
1.4 “Avistar-Branded Sample Application” means a no cost Avistar-branded sample
client application used to demonstrate audio and video functionality and to
enable Citrix customers to contact Avistar for more information regarding
Avistar solutions.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 
 
 
1.5 “Avistar Products” means Avistar’s audio and/or video conferencing products
that are being licensed to Citrix hereunder, including products based on Avistar
C3 Media Engine™, Avistar C3 Unified™, Avistar C3 Integrator™, and any
Corrections and Upgrades to any of the foregoing.
 
1.6 “Avistar Technology” means any and all (a) Avistar Background Technology,
(b) Technology that is developed or controlled by Avistar or any of its
Affiliates outside of this Agreement without use of or access to any Citrix
Confidential Information, (c) new Technology developed by Avistar hereunder and
(d) any [***] of Avistar Background Technology that are [***] by [***] or any of
its Affiliates under [***]  [***], in each case, that are [***] in or otherwise
[***] to [***], [***] or [***] any of the [***] (including without limitation,
[***]used to [***]and [***] software and [***] used for [***] and [***] [***])
that are delivered to Citrix by Avistar or that Avistar is obligated to deliver
to Citrix pursuant to this Agreement, including without limitation, and any and
all Documentation, Corrections and Upgrades to any of the foregoing.
 
1.7 “Business Day” means a day other than Saturday, Sunday, or any day on which
commercial banks located in New York, New York, are authorized or obligated by
applicable law to close.  Other references to days not specifying Business Days
are calendar days.
 
1.8 “Change of Control” means any transaction or series of related transactions
(including any merger, share purchase, share issuance, asset purchase, exclusive
license, or similar corporate transaction) as a result of which any entity (an
“Acquiror”) directly or indirectly acquires or controls (a) fifty percent (50%)
or more of the outstanding voting equity securities of a party, or (b) all or
substantially all of a party’s assets, business or technology, or (c) with
respect to Avistar, any material portion of the Avistar Technology or Avistar’s
Intellectual Property Rights therein.
 
1.9 “Citrix Background Technology” means Technology that is owned or controlled
by Citrix or any of its Affiliates as of the Effective Date of this Agreement.
 
1.10 “Citrix Products” means any product, Technology and/or service made
available by or on behalf of Citrix as of or anytime following the Effective
Date.
 
1.11 “Competitive Pricing” means the lower of (a) Avistar list pricing, and (b)
actual discounted pricing offered by Avistar, with the exception of short-term
promotional pricing offered for a period of less than three (3) months for a
product, and any discounts offered for products, quantities and terms that are
materially different than the products, quantities and terms offered hereunder;
provided, however, that such pricing shall not exceed the pricing Avistar has
agreed upon in any agreements with third parties for comparable products,
technology, quantities and terms.
 
1.12 “Confidential Information” means, subject to the exceptions set forth in
the following sentence, any information or data, regardless of whether it is in
tangible form, disclosed by either party (the “Disclosing Party”) that the
Disclosing Party has either marked as confidential or proprietary, or has
identified in writing as confidential or proprietary within thirty (30) days of
disclosure to the other party (the “Receiving Party”); provided, however, that
even if not so marked or identified, unless such information is the subject of
any of the exceptions set forth in the following sentence (A) the Specifications
and any reports and/or information or other materials related to any non-public
aspects of any Citrix Product or New Product shall be deemed Confidential
Information of Citrix and (B) the Source Code Materials, Documentation, Avistar
Technology and any information or other materials related to the non-public
aspects of the Avistar Technology or any Avistar product shall be deemed
Confidential Information of Avistar.  Information will not be deemed
Confidential Information hereunder if such information: (a) is known to the
Receiving Party prior to receipt from the Disclosing Party directly or
indirectly from a source other than one having an obligation of confidentiality
to the Disclosing Party as evidenced by prior written documentation in the
Receiving Party’s files; (b) becomes known (independently of disclosure by the
Disclosing Party) to the Receiving Party directly or indirectly from a source
other than one having an obligation of confidentiality to the Disclosing Party;
(c) becomes publicly known or otherwise ceases to be secret or confidential,
except through a breach of this Agreement by the Receiving Party; or (d) is
independently developed by the Receiving Party where the Receiving Party can
document such independent development.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------

 
 
 
1.13 “Core Competitors” means any of the entities listed on Exhibit G attached
hereto.
 
1.14 “Correction” means a fix, patch, hot fix, service pack, maintenance
release, modification or revision, other than an Upgrade, to correct known
functional errors, bugs or defects or which provides other incidental
corrections.
 
1.15 “Deliverable(s)” means any and all computer programs, materials and other
works of authorship delivered to Citrix pursuant to this Agreement, or that
Avistar is otherwise obligated to deliver to Citrix pursuant to this Agreement,
including the computer programs, materials and other works of authorship to be
delivered by Avistar to Citrix pursuant to Exhibit A, any Statement of Work or
any Change Order, and any and all Documentation, Corrections and Upgrades with
respect thereto.
 
1.16 “Derivative Works” means any [***], [***] or [***] to or derivative works
of technology, including (a) for [***] or [***] material, any [***] (including
translation into other [***] [***]), [***], [***], [***], [***], [***], [***],
[***], [***], [***], or other form in which existing work may be [***], [***] or
[***]; (b) for [***] or [***] material, any [***] thereon; and (c) for material
which is [***] by [***] [***], any [***]material [***]from such existing [***]
[***] material, including [***]material which may be protected by [***],
[***]and/or [***] [***].
 
1.17 “Desktop Virtualization Market” means all current and future third party
desktop and application virtualization products or service offerings; provided,
however, that the “Desktop Virtualization Market” does not include the Server
Virtualization Market.
 
1.18 “Documentation” means the user manuals and other documentation or
explanatory material describing the functions and principles for using or
further developing the Avistar Technology and/or the Deliverables and all other
materials provided by Avistar, from time to time, to facilitate the use and
application of the Avistar Technology and/or the Deliverables, and any
Corrections and Upgrades thereto provided by Avistar.
 
1.19 “End-Users” means end-users of the New Products.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-3-

--------------------------------------------------------------------------------

 
 
 
1.20 “Error(s)” means any malfunction or defect in a Deliverable that prevents
the Deliverable from correctly operating in full conformance with its
Specifications, including, without limitation, any deviations from commonly
accepted standards for normal and correct operation of computer programs, even
if not explicitly mentioned in the Specifications where such deviations would
prevent conformance with the Specifications, e.g., cases where a Deliverable
abnormally ceases function, produces incorrect or misleading information or
erroneously interprets information given to it, and similar deviations.
 
1.21 “Intellectual Property Rights” means, on a world-wide basis, any and all
now known and hereafter known, current and future, tangible and intangible (a)
rights associated with mask-works and works of authorship including, without
limitation, copyrights, moral rights, (b) trade secret rights, (c) patents, and
other industrial property rights, (d) trademarks and service marks, (e) all
other intellectual and industrial property rights of every kind and nature and
however designated, whether arising by operation of law, contract, license or
otherwise, and (f) all registrations, initial applications, renewals,
extensions, continuations (including continuations-in-part), re-examinations,
divisions or reissues hereof now or hereafter in force (including any rights in
any of the foregoing).
 
1.22 “Interface” means any software, hardware or other Technology invented,
created, designed, developed, written or produced by or for either party for
purposes of functionally integrating the Deliverables with Citrix Products
and/or New Products or permitting them to interoperate with each other, and any
Derivative Works thereof.
 
1.23 “License Fees” means the amounts payable by Citrix to Avistar as set forth
in Section 9.1, Exhibit A or any Statement of Work.
 
1.24 “Licensed Intellectual Property” means all Intellectual Property Rights
owned or controlled by Avistar (whether as of or following the Effective Date)
that are embodied in or that are necessary to operate, maintain or support the
respective Deliverable as set forth herein.
 
1.25 “Marketing Agent(s)” means those distributors, dealers, resellers,
subcontractors, representatives, Affiliates or Subsidiaries with whom Citrix or
any of its Marketing Agents enters into a contractual relationship for the
express purpose of engaging such entity to license, market, sell or distribute
New Products to End-Users or to other Marketing Agents.
 
1.26 “Microsoft” means Microsoft Licensing, GP, a Nevada general partnership.
 
1.27 “Microsoft Codec” means a voice or video codec specified in the
Specifications that is obtained from Microsoft.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-4-

--------------------------------------------------------------------------------

 
 
 
1.28 “Microsoft Codec Implementation” means the portion of the Avistar Product
that is designed and developed by or for Avistar for use in an Avistar Product
and incorporates or implements a Microsoft Codec primarily to enable
communications with Microsoft RTC Products.
 
1.29 “Microsoft Codec License” the license under which Avistar licenses the
Microsoft Codecs from Microsoft.
 
1.30 “Microsoft RTC Product” means any product distributed by Microsoft during
the term of the Microsoft Codec License for use by Microsoft’s customers to
collaborate or communicate using audio and/or video functionality.
 
1.31 “New Product(s)” means any Citrix Product distributed, licensed or sold or
to be distributed, licensed or sold by or on behalf of Citrix after the
Effective Date which is comprised entirely of or incorporates, implements,
integrates with and/or embodies all or any portion(s) of the Avistar Technology
or Deliverables.
 
1.32 “Object Code” means the machine-readable version of programming code.
 
1.33 “Phase No. 1 Deliverables” means the Deliverables identified in Exhibit A
as “Phase No. 1 Deliverables.”
 
1.34 “Phase No. 2 Deliverables” means the Deliverables identified in Exhibit A
or otherwise described in the PRD Specifications as “Phase No. 2 Deliverables.”
 
1.35 “Phase No. 3 Deliverables” means the Deliverables identified in Exhibit A
or otherwise described in the PRD Specifications as “Phase No. 3 Deliverables.”
 
1.36 “PRD Specifications” means the specifications and descriptions of the
solution design and product, feature and functional requirements for the
Deliverables as set forth on Exhibit A-1.
 
1.37 “Publicly Available Software” means each of (a) any software that contains,
or is derived in any manner (in whole or in part) from, any software that is
distributed as free software, open source software (e.g., Linux), or pursuant to
similar licensing and distribution models; and (b) any software that requires as
a condition of use, modification, and/or distribution of such software that such
software or other software incorporated into, derived from, or distributed with
such software (i) be disclosed or distributed in source code form; (ii) be
licensed for the purpose of making derivative works; or (iii) be redistributable
at no or minimal charge.  Publicly Available Software includes, without
limitation, software licensed or distributed pursuant to any of the following
licenses or distribution models similar to any of the following: GNU General
Public License (GPL) or Lesser/Library GPL (LGPL); the Artistic License (e.g.
PERL); the Mozilla Public License; the Netscape Public License; the Sun
Community Source License (SCSL) or the Sun Industry Source License (SISL); and
the Apache Software License.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-5-

--------------------------------------------------------------------------------

 
 
 
1.38 “Server Virtualization Market” means products or service offerings for the
virtualization of shared computer servers running shared computer server
applications and services so they can be accessed by multiple users or multiple
processes across the network, possibly at the same time. Without limiting the
foregoing, “Server Virtualization Market” includes: Microsoft Hyper-V Server
2008, VMware Server and Citrix XenServer.
 
1.39 “Source Code Materials” has the meaning set forth in Section 11.1.
 
1.40  “Source Code Documentation” means all documentation that is fixed in any
tangible medium of expression, including, but not limited to, functional
overviews, screen layouts, record layouts, design specifications, standard
designs, user documentation, feature specifications, code and design documents,
current bug lists (fixed and unfixed) and training material, and all other
information reasonably necessary to allow a programmer of ordinary skill to
install and maintain the Source Code on a computer and transform such Source
Code into an executable form for operation in accordance with its specification.
 
1.41 “Source Code” means (a) computer programming code (other than Object Code)
and related Source Code Documentation, design specifications, comments and
procedural code such as job control language, which may be printed out or
displayed in a form readable and understandable by a programmer of ordinary
skill, and (b) the management system, product build environment, test system
scripts, test harnesses, procedures and automation, and quality control methods
and requirements.
 
1.42 “Specifications” means the specifications and requirements for the
Deliverables set forth in Exhibit A (including A-1), any Statement of Work or
Change Order, and/or otherwise delivered by Citrix to Avistar from time to time
during the Term, each to the extent agreed to and executed by the parties
hereunder, including specifications regarding quality, quantity, and timing.
 
1.43 “Statement of Work” means a document signed by both parties substantially
in the form of Exhibit C describing the services that Citrix contracts Avistar
to perform and the Deliverables Avistar agrees to provide to Citrix.  One or
more Statements of Work may be attached to this Agreement and incorporated
herein by reference.
 
1.44 “Successors” means, with respect to any party to this Agreement, (a) any
successor to or assignee of such party’s business or all or substantially all
its of its assets or (b) any successor to or assignee of that portion of such
party’s business or assets to which the Avistar Technology or Deliverables
relate.
 
1.45 “Support Fees” means the amounts payable by Citrix to Avistar, as
determined in accordance with Section 9, Exhibit D or any Statement of Work.
 
1.46  “Support Services” means the training, maintenance and support services
set forth in and provided subject to the terms and conditions set forth in
Exhibit B or any Statement of Work.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-6-

--------------------------------------------------------------------------------

 
 
 
1.47 “Technology” means any and all technology, information, inventions, data,
results, software, processes, methodologies, or other technology.
 
1.48 “Term” means the term of this Agreement as specified in Section 10 below.
 
1.49 “Upgrade” means a modification, enhancement or addition of a function or
feature to the Avistar Products or Deliverables or a new version of the Avistar
Products or Deliverables or an improvement in the performance or functionality
of the Avistar Products or Deliverables, other than a
Correction.  Notwithstanding the foregoing, an “Upgrade” does not include new
products or new features or functionality that Avistar distributes as new,
separate products or otherwise distributes for a separate fee.  Upgrade shall
include updates to the Documentation.
 
2.  
DELIVERABLES.

 
2.1 Delivery of Deliverables.  Avistar will deliver to Citrix (a) the
Deliverables described in Exhibit A in accordance with the time periods and the
terms and conditions and the Specifications set forth in Exhibit A, and (b) all
other Deliverables in accordance with the time periods and the terms, conditions
and Specifications set forth in the applicable Statement(s) of Work.  Freight,
shipping, and handling costs for delivery of the Deliverables, risk of loss,
including any insurance costs, shall be set forth in Exhibit A or a Statement(s)
of Work, as applicable.  The Deliverables will be subject to Citrix’s Acceptance
as set forth in Section 3.1.
 
2.2 Source Code Scan. At or prior to the time Avistar delivers the Deliverables,
Avistar shall provide a complete copy of the Source Code of such Deliverables to
Black Duck Software, Inc. (“Black Duck”) for the purpose of having a scan of
such Source Code performed using the Source Code scanning tools of Black Duck to
identify third party software and components used within or by the
Deliverables.  Unless otherwise agreed to by Citrix, this process will be
repeated for each separate Deliverable and/or Upgrade thereto provided by
Avistar.  The Black Duck scans will be conducted pursuant to Black Duck’s
standard form of contract to be entered into between Avistar and Black
Duck.  The fees for any such Black Duck scans will be paid for, and subject to
prior written approval by, Citrix.  Notwithstanding the foregoing, Avistar shall
not be obligated to submit Deliverables to Black Duck to the extent this is
indicated in Exhibit A.
 
2.3 Additional Deliverables.  In the event that Citrix would like any additional
products, services, or other work product not expressly provided for in this
Agreement, Citrix will submit to Avistar a Statement of Work, including the
proposed pricing for such additional products, services, or other work product
to be determined by the parties at such time, provided, however, that the cost
of such products, services, or other work product shall not exceed Competitive
Pricing rates.  Reasonably promptly thereafter, but no later than twenty (20)
Business Days following receipt of the draft Statement of Work, Avistar will
evaluate the draft Statement of Work, and either (a) formally notify Citrix that
it has been rejected, including the reasons for such rejection, (b) negotiate in
good faith a revised Statement of Work or (c) formally accept the Statement of
Work by returning a signed copy of the Statement of Work.  For the avoidance of
doubt, this Section 2.3 does not apply to any Corrections and Upgrades to the
Deliverables that are contemplated to be delivered pursuant to Section 2.1, 7.1,
Sections 1 and 2 of Exhibit A or Exhibit B.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-7-

--------------------------------------------------------------------------------

 
 
 
2.4 Changes.  No change will be authorized to Exhibit A, Exhibit B, Exhibit D or
any Statement of Work, except upon execution of a written change order or
amendment and signed by a duly authorized representative of each party (a
“Change Order”). A Change Order may revise Exhibit A, Exhibit B, Exhibit D or a
Statement of Work, but will not amend this Agreement or waive any provision
hereof. Provisions of this Agreement may be amended or waived only as set forth
in Section 16.10.
 
2.5  Interfaces. Each party agrees to cooperate with, and provide all reasonable
assistance to, the other party in connection with the development of any
Interfaces under this Agreement.
 
3.  
ACCEPTANCE.

 
3.1 Deliverables Acceptance Testing.  Citrix shall have until the later of
thirty (30) days from obtaining each Deliverable or the date the Black Duck scan
is completed for such Deliverable to test and review such Deliverable for
acceptability as to form and content to determine whether such Deliverable meets
the Specifications, and Citrix will accept the Deliverable if it meets such
requirements.  Upon the completion of Citrix’s testing of the Deliverables,
Citrix will notify Avistar in writing that Citrix accepts (an “Acceptance
Notice”) or rejects (a “Rejection Notice”) the Deliverables.  Avistar will
provide, if requested by Citrix at no charge to Citrix, appropriately trained
personnel on-site to assist Citrix with acceptance testing for the Deliverables.
 
3.2 Deliverables Acceptance.  Each Deliverable will be deemed accepted
upon Citrix’s issuance of an Acceptance Notice (“Acceptance”).  Further, if
Citrix does not provide a Rejection Notice within the thirty (30) day acceptance
testing period, the applicable Deliverable shall be deemed accepted, unless
Citrix gives a notice of extension to Avistar prior to the expiration of the
aforementioned thirty (30) day period.  Upon Acceptance, the obligations and
rights of both parties as set forth in this Agreement will apply to the
Deliverables, including the payment obligations of Citrix pursuant to Section 9.
 
3.3 Failure to Meet Acceptance Criteria.  In the event that Citrix issues a
Rejection Notice for a Deliverable, such Rejection Notice will indicate, with
reasonable detail, the Errors, deficiencies, or inadequacies upon which Citrix
is basing such rejection.  Promptly upon receipt of such Rejection Notice,
Avistar will, at no cost to Citrix, repair or cure the Errors, deficiencies, or
inadequacies and resubmit such Deliverable to Citrix for acceptance testing
pursuant to the provisions of this Section 3.  Notwithstanding anything in the
foregoing to the contrary, if Avistar fails to repair or cure the Errors,
deficiencies, or inadequacies within twenty (20) Business Days of the receipt of
a Rejection Notice (the “Correction Period”), then Citrix may, at its sole
discretion, do any one or more of the following:
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-8-

--------------------------------------------------------------------------------

 
 
 
3.3.1 Citrix may extend the Correction Period;
 
3.3.2 Citrix may revise the Specifications to bring the Deliverable into
compliance; or
 
3.3.3 Citrix may make a final rejection of the Deliverable by issuing a written
notice of final rejection to Avistar, (“Final Rejection”).  In the event of a
Final Rejection:
 
(a) Citrix will have no payment obligation for the Deliverable, Avistar will no
longer be obligated to deliver the Deliverable and Avistar will promptly (but in
any event within thirty (30) days) refund to Citrix any License Fees that have
already been paid by Citrix with respect to the Deliverable; and
 
(b) in the event that the rejected Deliverables are the Phase No. 1
Deliverables, Phase No. 2 Deliverables or Phase No. 3 Deliverables, Citrix shall
be entitled to terminate this Agreement upon written notice to Avistar, and
Avistar shall promptly refund to Citrix any License Fees that have already been
paid by Citrix and that are refundable in accordance with the provisions of
Exhibit A.
 
3.3.4 In the event that Citrix extends the Correction Period pursuant to Section
3.3.1 and Avistar, despite using commercially reasonable efforts to do so, is
unable to bring the Deliverable into compliance with the Specifications during
such extended Correction Period or twenty (20) Business Days, whichever is
shorter, Avistar may terminate the parties’ obligations hereunder with respect
to such Deliverable by issuing a written notice to Citrix.  In the event Avistar
issues such written notice to Citrix:
 
(a) Citrix will have no payment obligation for the Deliverable, Avistar will no
longer be obligated to deliver the Deliverable and Avistar will promptly (but in
any event within thirty (30) days) refund to Citrix License Fees that have
already been paid by Citrix and that are refundable in accordance with the
provisions of Exhibit A; and
 
(b) in the event that such Deliverables are the Phase No. 1 Deliverables,
Avistar shall be entitled to terminate this Agreement upon written notice to
Citrix.
 
4.  
INTELLECTUAL PROPERTY OWNERSHIP.

 
4.1 Ownership.
 
4.1.1 Ownership by Avistar. Subject to the license rights granted to Citrix
hereunder, Avistar retains all right, title and interest in and to the Avistar
Technology and all Intellectual Property Rights in and to the Avistar
Technology.
 
4.1.2 Ownership by Citrix. Citrix retains all right, title and interest in and
to (a) the Specifications, (b) any and all Citrix Background Technology, (c)
Technology developed or controlled by Citrix or its Affiliates outside of this
Agreement without use of or access to any Avistar Confidential Information and
(d) any work performed by Citrix employees, including any changes to Citrix’s
Source Code, whether or not recommended or requested or directed by Avistar, and
all Intellectual Property Rights in and to any of the foregoing.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-9-

--------------------------------------------------------------------------------

 
 
 
4.2 Feedback.  To the extent that either party provides (whether in oral or
written form) the other party with improvements, feedback, suggestions, changes
or modifications to such other party’s technologies, products or services used
or disclosed in connection with this Agreement (collectively, “Feedback”), such
other party shall have a worldwide, non-exclusive, perpetual (without regard to
any termination or expiration of this Agreement), irrevocable, fully paid,
royalty-free, personal, non-transferable (except as provided in Section 16.5)
right to such Feedback, solely under the Intellectual Property Rights
incorporated therein or embodied thereby, to make, use, reproduce, modify,
adapt, create derivative works based on, translate, distribute (directly and
indirectly), transmit, disclose, display and perform publicly, license, rent,
lease, offer for sale, and sell any and all products, technologies or services
that use or incorporate such Feedback, and to sublicense any or all of the
foregoing rights, including the right to sublicense such rights to further third
parties, solely in conjunction with the grant of rights in or to the grantee
party’s products or services.  The foregoing license does not include the right
to license the Feedback on a stand-alone basis separate from the grantee party’s
products or services. Notwithstanding the foregoing, “Feedback” shall not
include, and no license is granted under this Section 4.2 or implied to, the
Avistar Technology, Avistar Background Technology, the Deliverables, Citrix
Background Technology, any products offered by either party, or any other
Intellectual Property Right of the granting party not embodied in the Feedback.
 
4.3 Reservation of Rights.  Each party reserves all rights not specifically
granted to the other party under this Agreement.
 
5.  
LICENSES; RESTRICTIONS.

 
5.1 Licenses to Citrix.
 
5.1.1 Citrix New Products. Subject to the terms of this Agreement including
payment, Avistar hereby grants to Citrix and its Affiliates, under the Licensed
Intellectual Property, a non-exclusive, irrevocable (during the Term and any
wind-down period under Section 10.3), worldwide right and license as follows:
 
(a) Manufacturing License - to reproduce the Deliverables in object code form
only as included in or with New Products for use in accordance with the
Specifications;
 
(b) Distribution License - to market, distribute (directly or indirectly),
publicly display and perform, license, sell, offer to sell, rent, lease,
distribute and otherwise make available the Deliverables reproduced under
Section 5.1.1(a) in object code form only as included in or with New Products
pursuant to the End-User license terms described in Section 5.1.1(c) below; and
 
(c) End-User Sublicenses – to grant sublicenses to End-Users to use Deliverables
distributed in accordance with Section 5.1.1(b) as included in or with New
Products in object code form only in accordance with the Specifications;
provided, however, that such End-Users will be subject to an agreement with
protective provisions no less protective than those protecting the Citrix
Products with which the New Product is integrated or bundled. Without limiting
the foregoing, such End-User agreement shall (i) limit the use of the Microsoft
Codec Implementation to communications between the respective Avistar Product
containing the Microsoft Codec Implementation and Microsoft RTC Products, (ii)
prohibit end users from copying (except for backup and archival purposes, and as
allowed by local legislation implementing Article 6 of the EC Directive on the
legal protection of computer programs (91/250/EEC) and then only to the extent
necessary to achieve interoperability of an independently created program with
other programs), decompiling, disassembling, reverse engineering and making any
attempt to discover the source code or other proprietary aspects of the
Deliverables  (including without limitation of the Microsoft Codec
Implementation) to the extent permitted by applicable law and (iii) to the
extent that the End-User agreement limits Citrix’s representations, warranties,
damages and liabilities, such agreement will likewise limit any representations,
warranties, damages and liabilities of Avistar, Microsoft and their Affiliates,
but need not identify Avistar, Microsoft or any of their Affiliates by name.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-10-

--------------------------------------------------------------------------------

 
 
 
5.1.2 Product Support License.  Subject to the terms of this Agreement including
payment, Avistar hereby grants to Citrix and its Affiliates, under the Licensed
Intellectual Property, a non-exclusive, royalty free, irrevocable (during the
Term and any wind-down period under Section 10.3) worldwide right and license to
internally reproduce, make, publicly display and perform, and otherwise use the
Deliverables in object code form only during the Term and any applicable
wind-down period under Section 10.3 for purposes of providing maintenance,
technical support and other services to End-Users, performing quality assurance,
manufacturing, testing, presenting product demonstration, reference flows,
developing product validation test suites, training, marketing and other tasks
incidental to Citrix’s exercise of its rights under this Agreement, including:
(a) carrying out the distribution activities of Section 5.1.1(b); and (b)
supporting and servicing End-Users and Marketing Agents in their use of New
Products sold, distributed or sublicensed to them by or on behalf of Citrix or
its Marketing Agent(s).
 
5.1.3 Post-Termination.  Subject to the terms of this Agreement including
payment, Avistar hereby grants to Citrix and its Affiliates, under the Licensed
Intellectual Property, a perpetual, non-exclusive, royalty-free, worldwide,
irrevocable (during the Term and for as long as such license survives under
Section 10.4) license to internally reproduce, publicly display and perform, and
otherwise use the Deliverables in object code form only for purposes of
providing maintenance, technical support and other services to End-Users and/or
Marketing Agents following the termination or expiration of the Term, in
connection with such End-Users and/or Marketing Agents use of New Products
rightfully sold, distributed or sublicensed during the Term in accordance with
the terms hereof and any applicable wind-down period under Section
10.3.  Subject to the provisions in Section 10.3.1, the license grant in this
Section 5.1.3 does not extend to or permit additional sales of Citrix Products
that incorporate the Deliverables or Avistar Technology after the expiration or
termination of the Term.
 
5.1.4 Internal Use.  Subject to the terms of this Agreement including payment,
Avistar hereby grants to Citrix and its Affiliates, under all Intellectual
Property Rights owned or controlled by Avistar or any of its Affiliates, a
perpetual, non-exclusive, royalty free, irrevocable (during the Term and for as
long as such license survives under Section 10.4) worldwide right and license to
internally reproduce, display and perform and otherwise use for its and their
own internal business purposes any and all Deliverables reproduced under Section
5.1.1(a) in object code form solely as necessary to exercise the licenses for
the term of the respective licenses.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-11-

--------------------------------------------------------------------------------

 
 
 
5.1.5 No Reverse Engineering.  Citrix shall not decompile, disassemble, reverse
engineer or make any attempt to discover the source code or other proprietary
aspects of any Deliverables, Avistar Technology or other items provide
hereunder, and any access to source code of such items shall be only as
expressly permitted pursuant to Section 11.
 
5.1.6 Marketing Agents Sublicenses.  Citrix and its Affiliates may grant
sublicenses to its and their Marketing Agents under any of the rights granted to
Citrix under Sections 5.1, 5.1.2, and 5.1.3 above, including the right for such
Marketing Agents to further sublicense such rights to other Marketing
Agents.  Citrix shall remain responsible for the compliance by the sublicensees
with the terms of this Agreement, and a breach by a sublicensee shall be deemed
a breach by Citrix hereunder.  All sublicenses to Marketing Agents shall
terminate upon termination or expiration of the applicable license granted to
Citrix under this Agreement.
 
5.2 Avistar Acknowledgement.
 
5.2.1 Citrix Materials. The parties acknowledge and agree that Avistar is not
relying on Citrix to provide to Avistar any specific materials in connection
with this Agreement or any activities contemplated hereunder, other than
Citrix’s published APIs and SDKs that are set forth on Exhibit A or a Statement
of Work, the provision of which will be subject to Citrix’s standard license
terms and restrictions.
 
5.3 Reservation of Rights.  Avistar and Citrix shall be entitled only to the
express rights set forth herein.  No additional license rights are implied
herein.  Any and all rights not expressly granted by a party herein are hereby
reserved by such party.
 
5.4 Publicly Available Software.  Notwithstanding anything to the contrary, the
software identified in Exhibit F is subject to the limitations and requirements
of their respective licenses set forth in Exhibit F.
 
5.5 Microsoft Codecs.  If Citrix promotes the use of the Microsoft Codec
Implementation, Citrix shall acknowledge (e.g., in the packaging, advertising,
literature and marketing materials of the Avistar Product) the Microsoft Codec
as the means therefor.  This does not grant Citrix any license or other right to
use or display any other identifier, logo or trademark of Microsoft (including,
without limitation, any logo or trademark used by Microsoft to identify
Microsoft Real Time Collaboration products or services).  However, this does not
restrict any right that Citrix may have under applicable trademark law to make
accurate, descriptive and nominative reference to Microsoft’s trademarks in
accordance with this Section 5.5.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-12-

--------------------------------------------------------------------------------

 
 
 
6.  
CORE COMPETITORS.

 
6.1 Core Competitors.  From the Effective Date until 18 months following the
earlier to occur of (a) Citrix’s release and general commercial availability of
a New Product, and (b) the expiration of the eight week period following
Citrix’s Acceptance of the final Deliverable scheduled to be Delivered pursuant
to Exhibit A (the “Restricted Period”), Avistar will not directly or indirectly,
license, market, distribute, sell, service or otherwise provide Avistar Products
that have been developed or modified to include [***] voice and video features
or functionality similar to the features or functionality developed for Citrix
hereunder, including as a product or service, to or for any Core Competitor or
any of its Affiliates for use in the Desktop Virtualization Market; provided,
however, that the foregoing restriction shall not prohibit Avistar from (a)
working with server-side hypervisor platforms from any Core Competitors for
Avistar Server-Side Components (as defined below) outside of the Desktop
Virtualization Market, (b) providing Avistar Technology to Core Competitors for
use in the Server Virtualization Market or otherwise outside of the Desktop
Virtualization Market, or (c) providing any Avistar Endpoint (as defined below)
to any third party, provided that such Avistar Endpoint operates solely on the
Citrix virtualization infrastructure.  For the avoidance of doubt, this
restrictions set forth in this Section 6.1 do not apply with respect to Hewlett
Packard’s “RGS” virtual desktop solution that is commercially available as of
the Effective Date or any Upgrades or modifications thereafter.  For the
purposes of this Section 6.1, “Avistar Server-Side Component” means Avistar’s
software, which can be deployed on physical or virtual server computers, that
provides voice, video and related services as shared resources on the network so
such resources can be accessed by many users across the network, possibly at the
same time. Without limiting the foregoing, “Avistar Server-Side Component”
includes each of the following: Avistar C3 Call Control, Avistar C3 Tunnel,
Avistar C3 Command, Avistar C3 Conference and Avistar C3 Connect; and “Avistar
Endpoint” means Avistar’s software that provides video conferencing to users,
either on a standalone basis or in combination with other third party vendors’
individual desktop applications, including by capturing voice and video from
input devices, rendering voice and video to users and providing access to voice
and video services. Without limiting the foregoing, “Avistar Endpoint” includes
each of the following: Avistar C3 Media Engine, Avistar C3 Communicator, Avistar
C3 Unified for OCS & Lync, Avistar C3 Unified for IBM Sametime and Avistar C3
Integrator for Citrix.
 
7.  
MAINTENANCE AND SUPPORT SERVICES.

 
7.1 Support Services.  Avistar will provide to Citrix the Support Services upon
the terms and conditions set forth in Exhibit B or any Statement of
Work.  Without limiting Avistar’s obligations under Exhibit B, and at no
additional charge to Citrix, (a) all Corrections, Upgrades and other
modifications to the Avistar Products will be ported into and made a part of the
Deliverables (provided that the definition of Phase No. 1 Deliverables, Phase
No. 2 Deliverables and Phase No. 3 Deliverables shall remain unchanged) and/or
any other applicable Deliverables, (b) Avistar will deliver to Citrix all
Corrections, Upgrades and other modifications to the Deliverables and Avistar
Products during the Term promptly following the development of such Corrections,
Upgrades and other modifications, (c) Avistar will develop and implement
Upgrades to the Deliverables periodically from time to time, and (d) Avistar
will consider in good faith developing and implementing any and all Upgrades to
the Deliverables that are requested by Citrix or End-Users to the extent such
Upgrades provide features and/or functionality beneficial to Avistar’s other
customers.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-13-

--------------------------------------------------------------------------------

 
 
 
8.  
OBLIGATIONS OF THE PARTIES.

 
8.1 Cooperation.  Each party agrees to use its commercially reasonable efforts
to:  (a) provide the other party, in a timely fashion, with all information
reasonably required for the performance of its obligations hereunder; (b)
provide the other party with reasonable access to the first party’s premises as
required for the performance of its obligations hereunder but subject to the
other party’s compliance with the first party’s standard security,
confidentiality and employment policies and procedures; (c) cooperate with the
other party in the performance of its obligations; and (d) participate in
conducting training sessions and assign personnel with appropriate training and
experience to work as part of its project team or in consultation with its
personnel.
 
8.2 Independent Action.  Except as provided in Sections 4, 6 or 15, this
Agreement will not prevent any party or its Affiliates or Successors from
developing, creating, acquiring, producing, marketing, licensing, selling or
distributing materials, products, services, or other work product which are
competitive with those of the other party.  Each party will independently set
the prices and terms of license and sale for its own products and services.
 
8.3 Insurance.  During the Term and for a period ending five (5) years
thereafter, Avistar will maintain, at its own expense, insurance as described in
Exhibit A or any Statement of Work. Within ten (10) Business Days following the
Effective Date, and upon the renewal date of each policy, Avistar will provide
to Citrix evidence of insurance and such other related documentation relating to
such policies as Citrix may reasonably request.  In the event that Citrix
reasonably determines the coverage obtained by Avistar to be less than that
required to meet Avistar's obligations created by Section 8.3 of this Agreement,
then Avistar agrees that it shall promptly acquire such coverage and notify
Citrix in writing that such coverage has been acquired.  All insurance must be
issued by one or more insurance carriers rated not less than A in the A.M. Best
Company Rating Guide.  Avistar's insurance will be deemed primary with respect
to all obligations assumed by Avistar under this Agreement.  If Avistar fails to
perform any of its obligations in this Section, Citrix may withhold payment for
any sums owed Avistar until such time as Avistar meets such obligations.
 
8.4 On-Site Staffing Obligations.
 
8.4.1 In the event that any Avistar personnel are on-site at any Citrix location
in connection with Avistar’s performance of its obligations under this
Agreement, then Avistar shall cause all such personnel to (a) conduct her/his
obligations under this Agreement in such a manner that does not interfere with
the operation of Citrix’s business, and (b) observe and adhere to all applicable
security, safety and administrative policies, instructions and requirements of
Citrix.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-14-

--------------------------------------------------------------------------------

 
 
 
8.4.2 Without limiting the foregoing, in the event that any such personnel are
required to be on-site at a Citrix location for any extended period of time,
then Avistar will cause such personnel to execute a copy of each of Exhibit E-1
and Exhibit E-2, which fully executed originals of said documents will be
presented to Citrix prior to such Avistar personnel beginning such extended
on-site visit to a Citrix location (provided that Citrix will not be in privity
with such Avistar personnel and such Avistar personnel will not be a third party
beneficiary of said documents but instead Avistar will be responsible for its
personnel’s compliance therewith).
 
8.4.3 Each party agrees that it shall remain responsible for claims from its own
employees notwithstanding such employees being at the other party’s location,
other than claims arising from the negligence or willful misconduct of the other
party.
 
8.5 Branding. Citrix will have the sole right to determine the branding of any
and all New Products, including the right to make such New Products available on
a “private-label” basis without any reference to, or identification of, Avistar
or any of its Affiliates or any of its or their products, services or
technologies, provided that the Avistar brand must be displayed in at least one
place in connection with the Avistar Product.  Unless expressly set forth in
this Agreement or under a separate trademark license agreement between the
parties, neither party shall use the other party’s name, logos, or trademarks to
market any products or services or otherwise without the other Party’s express
written permission.  Notwithstanding the foregoing, Citrix agrees to distribute
an Avistar-Branded Sample Application related to the Deliverables to customers,
subject to Citrix’ approval, which shall not be unreasonably withheld or
delayed, and Citrix’s use of any names, logos, or trademarks in connection with
the Avistar-branded sample application shall be subject to Avistar’s approval,
which shall not be unreasonably withheld or delayed.
 
8.6 Change of Control Notice.  Avistar will provide ten (10) Business Days
advanced written notice to Citrix prior to entering into any definitive
agreement, or any other binding obligation to enter into a definitive agreement,
to effect a Change of Control of Avistar.
 
9.  
FEES AND PAYMENT.

 
9.1 License Fees.  Citrix shall pay the license fees set forth in Exhibit A (“
License Fees”) in accordance with the payment schedule set forth therein.  Any
additional license fees will be set forth on any Change Order or Statement of
Work.
 
9.2 Renewal Fees.  In the event that Citrix renews this Agreement in accordance
with Section 10.1, Citrix shall pay the license renewal fees set forth in
Exhibit D (“License Renewal Fees”) in accordance with Section 10.1.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-15-

--------------------------------------------------------------------------------

 
 
 
9.3 Support Fees.  Subject to the terms and conditions of Exhibit B, Citrix
shall pay the Support Fees set forth in Exhibit D (“Support Fees”).  Any
additional Support Fees will be set forth on any Change Order or Statement of
Work.  All Support fees shall be payable in accordance with the terms of this
Section 9.
 
9.4 Taxes.  Fees exclude, and Citrix will pay, all sales, value-added, use or
other governmental taxes, fees and charges of any kind except for taxes based on
Avistar’s net income (“Taxes”).  Taxes paid or payable by Avistar will be
invoiced to and paid by Citrix.  Each party is responsible for its own
respective income taxes or taxes based upon gross revenues, including but not
limited to business and occupation taxes.
 
10.  
TERM AND TERMINATION.

 
10.1 Term.  Unless terminated or renewed pursuant to the terms hereof, the term
of this Agreement will commence on the Effective Date and continue for an
initial period of four (4) years following the date that Citrix first delivers a
commercial release version of a New Product to a Citrix customer (the “Initial
Term”).  Citrix may elect to renew this Agreement for an additional four (4)
year term (the “Renewal Term” and together with the Initial Term, the “Term”) by
providing written notice to Avistar of such election prior to the expiration of
the Initial Term and payment of the applicable renewal fees set forth in Exhibit
D.  Notwithstanding the foregoing, the term of the rights to the Microsoft Codec
Implementations shall not extend beyond five (5) years from August 15, 2011;
provided, however, that in the event that Citrix elects to renew this Agreement
as provided above, Avistar shall use commercially reasonable efforts to renew
the Microsoft Codec License, and Citrix shall not be obligated to pay the
License Renewal Fees set forth in Exhibit D and neither party shall be obligated
to renew this Agreement until such time as (a) Avistar is successful in renewing
the Microsoft Codec License, or (b) Citrix otherwise obtains sufficient rights
from Microsoft to permit the distribution of the Microsoft Codecs in or with New
Products.  Unless Citrix has otherwise obtained sufficient rights to permit such
distribution, Avistar shall provide Citrix prompt notice in the event that
Miscrosoft terminates the Microsoft Codec License, or in the event that
Miscrosoft notifies Avistar in writing under the Microsoft Codec License of the
occurrence of an event giving Miscrosoft the right to terminate the Microsoft
Codec License.
 
10.2 Termination.
 
10.2.1 Either party may terminate this Agreement upon written notice to the
other (a) immediately in the event that the other party commits a material
breach of any duty or obligation under this Agreement that is not subject to
cure, or (b) in the event that the other party commits a material breach of any
duty or obligation under this Agreement that is subject to cure, but such breach
is not cured within thirty (30) calendar days after receiving written notice of
such breach.
 
10.2.2 Citrix may terminate this Agreement upon a Final Rejection, to the extent
provided under Section 3.3.3(b).
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-16-

--------------------------------------------------------------------------------

 
 
 
10.2.3 Avistar may terminate this Agreement to the extent provided under Section
3.3.4(b).
 
10.2.4 This Agreement may be terminated at any time upon the mutual agreement of
both parties hereto, evidenced by a writing signed by authorized representatives
of both parties.
 
10.2.5 Either party may terminate this Agreement immediately if the other party
(a) materially breaches this Agreement due to becoming the subject of a
voluntary or involuntary petition in bankruptcy or any voluntary or involuntary
proceeding relating to insolvency, receivership, liquidation, or assignment or
composition for the benefit of creditors, provided that in the case of an
involuntary petition or proceeding such petition or proceeding is not dismissed
within sixty (60) calendar days of filing; or (b) dissolves or otherwise ceases
to conduct business in the ordinary course.
 
10.2.6 Citrix acknowledges that Microsoft has the right to terminate the
Microsoft Codec License if Citrix or any third party brings any proceeding
against Microsoft or any Affiliates, licensees etc. for patent infringement of
any Microsoft Codecs and following such termination by Microsoft, Citrix would
have no further right to distribute the Microsoft Codecs, provided that such
termination shall not cancel, terminate or affect the rights of End Users to use
the Microsoft Codecs that were previously rightfully granted to such End-Users
pursuant to the terms of this Agreement.  Avistar hereby covenants that it will
not bring, and will not assist or support any third party in bringing, any
proceeding against Microsoft or any Affiliates, licensees etc. for patent
infringement of any Microsoft Codecs, and Avistar will include a provision in
each agreement pursuant to which Avistar provides the Microsoft Codecs to a
third party restricting such third party to doing any of the foregoing.  Citrix
agrees that Citrix shall be restricted from doing any of the foregoing.  Without
limiting the foregoing, in the event that Avistar brings any proceeding against
Microsoft or any Affiliates, licensees etc. for patent infringement of any
Microsoft Codecs and Microsoft terminates the Microsoft Codec License, Avistar
shall promptly (but in any event within thirty (30) Business Days) refund two
hundred thousand dollars ($200,000) to Citrix.
 
10.3 Result of Termination.
 
10.3.1 For a period of twelve (12) months following any expiration or
termination of this Agreement other than a termination pursuant to Sections
10.2.2 or 10.2.3 or by Avistar pursuant to Section 10.2.5 (the “Distribution
Wind-Down Period”), Citrix shall continue to have the right to distribute and
sublicense New Products to End Users through Citrix’s usual channels of
distribution either directly or indirectly pursuant to the terms of this
Agreement.  During the Distribution Wind-Down Period Citrix will continue to pay
the Support Fees pursuant to Section 9 and the provisions of this Agreement
shall remain in force to the extent required for the limited purpose of
permitting Citrix to distribute and sublicense New Products.
 
10.3.2 For a period of twenty-four (24) months following any expiration or
termination of this Agreement other than a termination by Avistar pursuant to
Section 10.2.5 or a termination pursuant to Section 10.2.2 or 10.2.3 (the
“Support Wind-Down Period”), Avistar will continue to provide Support Services
pursuant to the terms of this Agreement.  Citrix will continue to pay Support
Fees pursuant to Section 9 during the Support Wind-Down Period.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-17-

--------------------------------------------------------------------------------

 
 
 
10.3.3 Upon a termination of this Agreement pursuant to Section 3.3.3(b) or
3.3.4(b), Avistar shall refund to Citrix any applicable refundable portion of
the Licensee Fee (if any) as set forth in Exhibit D.
 
10.3.4 Upon the termination or expiration of this Agreement for any reason,
except as otherwise provided by this Agreement, Citrix will have no obligation
to pay any further fees to Avistar under this Agreement.
 
10.3.5 The termination or expiration of this Agreement for any reason shall not
cancel, terminate or affect any right to use sublicenses previously rightfully
granted to End-Users pursuant to the terms of this Agreement.
 
10.3.6 Upon the termination or expiration of this Agreement for any reason,
Avistar will return to Citrix or destroy Citrix’s Confidential Information in
tangible form and provide an officer’s certificate signed by an officer of
Avistar that such Confidential Information has been completely returned or
destroyed.  Upon termination of the licenses granted herein, Citrix will return
to Avistar or destroy Avistar’s Confidential Information in tangible form and
provide an officer’s certificate signed by an officer of Citrix that such
Confidential Information has been completely returned or destroyed.
 
10.4 Survival.  In addition to the provisions of this Agreement that survive
this Agreement pursuant to their terms, (A) Sections 1, 3.3.3(a), 3.3.3(b),
3.3.4(a), 3.3.4(b), 4, 5.1.5, 5.4 (for the period of the license to the
associated software), 5.5 (for the period of the license to the associated
software), 8.3 (for the period set forth therein), 10.3, and 12 through 16 of
this Agreement, and (B) other than in the event of a termination by Avistar
pursuant to Section 10.2.1 for Citrix’s breach of its payment obligations
hereunder or Section 10.2.5 or a termination pursuant to Section 10.2.2 or
10.2.3, Sections 5.1.2, 5.1.3, 5.1.4, 11.2 (for the period set forth therein)
and 11.5, will survive any termination or expiration of this Agreement for any
reason and will continue in full force and effect and will apply to each party’s
Successors and permitted assigns.
 
11.  
SOURCE CODE.

 
11.1 Delivery.  Concurrently with Avistar’s delivery of any software
Deliverables, Avistar shall deliver to Citrix all Source Code that is
incorporated in or otherwise necessary to operate, maintain or support such
Deliverables (“Avistar Source Code”) and all related Source Code Documentation
(collectively “Source Code Materials”).  On not less than a quarterly basis,
Avistar shall deliver to Citrix updates to the Source Code Materials to reflect
changes in and additions to the Source Code Materials, including with respect to
all Upgrades and Corrections.  Access to the Source Code Materials shall be
limited to Citrix employees, consultants and agents on a “need to know” basis
under the access control procedures set forth in Section 11.3.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-18-

--------------------------------------------------------------------------------

 
 
 
11.2 Reference and Debugging Source Code License.  Subject to the terms of this
Agreement including payment and without limiting the foregoing subject to
Section 11.3, Avistar hereby grants Citrix a non-exclusive, worldwide right and
license to, during the Term and any wind-down period under Section 10.3, (a) use
the Source Code Materials internally in printed or digital form and to view the
Avistar Source Code within a debugger for reference purposes and for debugging
the integration of the Deliverables with Citrix Products, and (b) internally
modify, assemble, compile or link the Avistar Source Code and execute the
resulting derivative Object Code on a temporary basis for the purpose of
debugging the integration of the Deliverables with Citrix Products (but for the
avoidance of doubt, not distribute to any third party, and not otherwise use in
connection with any commercial product other than internal use, but not
distribution to any third party, for such debugging and integration in
connection with New Products) (collectively, the “Reference License”).
 
11.3 Source Code Restrictions.  Citrix’ use of the Source Code Materials is
subject to the following restrictions:  (a) Citrix’ use of the Source Code
Materials is restricted to a controlled environment segregated from Citrix’
other development efforts and subject to password and other protection at least
as protective as the measures Citrix uses for its own highly confidential Source
Code, (b) Citrix shall maintain a written list of employees who will be allowed
access to the Source Code Materials and access shall be limited to the employees
on such list, (c) each access by an employee must be approved by a senior
executive of Citrix and (d) without limiting the foregoing, Citrix shall handle
and protect the Source Code Materials in a manner at least as protective as
Citrix uses for its own highly confidential Source Code.  In addition, Citrix
acknowledges and agrees that the Source Code access tool provided by Avistar
automatically maintains a log of who has had access to the Source Code
Materials, and the time and date of the access, and Citrix shall not disable or
otherwise interfere with Avistar’s collection of such information through the
Source Code access tool.  Upon at least thirty (30) days prior notice, and no
more frequently than once in any twelve (12) month period (unless Avistar
reasonably believes that Citrix is not incompliance with the restrictions set
forth in this Section 11.3), Avistar shall have the right, at its own expense,
to have an independent third party accountant that is reasonably acceptable to
Citrix, audit Citrix’ records that are directly related to Citrix’s compliance
with this Section 11.3 to verify Citrix’s compliance with this Section
11.3.  Personnel auditing Citrix’s records on behalf of Avistar shall enter into
a written confidentiality agreement with Citrix containing provisions regarding
the disclosure of information obtained during the audit that are at least as
restrictive as the provisions of Section 15; provided that, such personnel will
be permitted to disclose and only disclose to Avistar whether and to what extent
Citrix has failed to comply with the requirements of this Section 11.3 and a
copy of such report shall also be provided to Citrix.  Any breach of this
Section 11.3 shall be deemed a material breach of the Agreement.
 
11.4 Verification.  Prior to the delivery of any Source Code Materials to Citrix
pursuant to Section 11.1, Avistar shall verify and validate the loading,
compilation and production procedures for the Avistar Source Code and the
development and running environments for the Avistar Source Code (collectively,
the “Verification Procedure”).  Avistar shall inform Citrix at least thirty (30)
Business Days prior to the proposed delivery to Citrix of any Source Code
Materials hereunder, and Citrix shall have the right to be present and observe,
at Citrix’s own expense, the performance of the Verification Procedure for such
Source Code Materials, which shall include (a) confirming that the Avistar
Source Code is readable, virus-free, and that the proposed delivery to Citrix
will include decryption keys if the materials are encrypted; (b) providing a
complete audit and inventory of the deposit and verifying the presence of build
instructions and identification of materials necessary to recreate the original
development environment; (c) validating whether the development environment can
be recreated from the documentation and files supplied with the deposit; (d)
testing the functionality of the compiled deposit materials by comparing the
files built to the executable file running at Avistar; and (e) confirming that
the Source Code Materials are fully functional in the event of an Source Code
Release Condition (as defined below).
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-19-

--------------------------------------------------------------------------------

 
 
 
11.5 Maintenance License.  Subject to the terms of this Agreement including
payment and without limiting the foregoing subject to Section 11.3 and Section
11.6, Avistar hereby grants to Citrix a nonexclusive, paid-up, royalty-free
license to use, compile, reproduce, modify, publicly perform, and digitally
perform the Source Code Materials, following the occurrence of a Source Code
Release Condition, (a) to perform Avistar’s maintenance and support obligations
under this Agreement for the purpose of fulfilling Citrix’s support and
maintenance obligations to End Users and Marketing Agents with respect to the
Deliverables, Derivative Works, and Interfaces and (b) to otherwise continue to
exercise Citrix’s rights under the license grants set forth in Section 5 for the
term thereof and subject to the limitations thereof (collectively, the
“Maintenance License”).  The Maintenance License shall survive on its own terms
independently of the existence of this Agreement for the term of the respective
licenses of Section 5 but shall continue in full force and effect no longer than
the end of Citrix’s maintenance obligations with respect to the applicable New
Product, or such other date as mutually agreed upon by the parties in writing.
For the purposes of this Section 11, “Source Code Release Condition” means that
Avistar, or any Successor to Avistar, fails to cure a material breach of its
maintenance and support obligations under this Agreement within forty five (45)
days of Citrix’s notice; or Avistar dissolves or otherwise ceases to conduct
business in the ordinary course.
 
11.6 Procedure.
 
11.6.1 Citrix agrees that it shall not exercise the Maintenance License except
upon the occurrence and during the period of a Source Code Release
Condition.  If Citrix reasonably believes the conditions to effect a Source Code
Release Condition have been met, before exercising the Maintenance License,
Citrix shall provide Avistar with prior written notice of that belief (the
“Source Code Release Notice”), including the specific Source Code Release
Condition that Citrix believes has occurred, along with supporting
documentation, if any, supporting that belief.
 
11.6.2 If Avistar reasonably disagrees in good faith with Citrix’s conclusions
regarding a Source Code Release Condition and wishes to contest such conclusions
(a “Release Dispute”), Avistar must notify Citrix in writing within seven (7)
Business Days after receiving Citrix’s Source Code Release Notice.  If Citrix
does not receive notice from Avistar disagreeing with Citrix’s conclusions
within seven (7) Business Days of Avistar’s receipt of Citrix’s Source Code
Release Notice, then Citrix shall be entitled to exercise the Maintenance
License for its term provided that the Source Code Release Condition
continues.  The parties shall resolve any and all disputes regarding the Source
Code Release Condition in accordance with the dispute resolution procedure set
forth in Section 11.6.3.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-20-

--------------------------------------------------------------------------------

 
 
 
11.6.3 If Citrix receives notice from Avistar disagreeing with Citrix’s
conclusions regarding a Source Code Release Condition within seven (7) Business
Days of Avistar’s receipt of Citrix’s Source Code Release Notice, the parties
will each, within six (6) Business Days of Avistar’s receipt of Citrix’s Source
Code Release Notice, agree upon a neutral, independent arbitrator.  The parties
and the arbitrator will schedule a hearing to take place no later than twelve
(12) Business Days of Avistar’s receipt of Citrix’s Source Code Release
Notice.  Within three (3) Business Days of the selection of the arbitrator, the
parties shall send a copy of this Agreement and simultaneous letter briefs not
exceeding twenty-five (25) double-spaced pages, plus supporting exhibits and
testimony, outlining each party’s position on the Release Dispute to the
arbitrator and to each other at least two (2) Business Days before the hearing.
Each party will be allowed up to two (2) hours to present evidence and attorney
argument, including rebuttal, for the hearing. The arbitrator shall render a
decision, which simply sides with one side or the other, within two (2) Business
Days after the hearing.  The rulings of the arbitrator shall be binding, and
non-appealable and may be entered as a final judgment in any court of competent
jurisdiction. The Commercial Arbitration Rules of the American Arbitration
Association shall apply to arbitration process to the extent not inconsistent
with the express provisions of this Section 11.6.3.  The arbitration shall be
governed by the laws of the State of New York, without regard to its choice of
law principles, and any and all hearings or proceedings taking place in person
shall take place in San Francisco, California.  The expenses of the arbitration
shall be shared equally by the parties, with each party bearing its own costs
and expenses.
 
11.7 Microsoft Codecs.  The rights under this Section 11 shall not apply with
respect to the Microsoft Codecs, and, notwithstanding the foregoing, Citrix
shall have no right under this Agreement or the Microsoft Codec License to
obtain or access the Source Code of the Microsoft Codecs.
 
12.  
REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
12.1 Rights in the Deliverables.
 
12.1.1 Avistar represents and warrants that it has all required rights in and to
the Deliverables to enter into this Agreement and to grant the licenses herein.
 
12.1.2 Avistar represents, warrants and covenants that, (a) except as set forth
on Exhibit F, no Publicly Available Software is used in, linked with,
incorporated into or integrated or bundled with any Deliverable, and (b) except
as identified to Citrix with thirty (30) days prior written notice (a “PAS
Notice”), following the Effective Date, no Publicly Available Software will be
used in, linked with, incorporated into or integrated or bundled with any
Deliverable, to the extent such software is Publicly Available Software at the
time it is first used in, linked with, incorporated into or integrated or
bundled.  None of the licenses relating to the Publicly Available Software
listed on Exhibit F, or identified in any PAS Notice, obligate or will obligate
Citrix to (i) distribute or disclose any other Citrix software combined,
distributed or otherwise made commercially available with such Publicly
Available Software in source code form, or (ii) license or otherwise make
available Citrix software combined, distributed or otherwise made commercially
available with such Publicly Available Software or any associated intellectual
property rights on a royalty free basis.  Any list of Publicly Available
Software set forth in Exhibit F or in a PAS Notice will also contain a list of
the licenses (e.g., GPL, LGPL, Apache, etc.) associated with the corresponding
Publicly Available Software.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-21-

--------------------------------------------------------------------------------

 
 
 
12.2 Authority.  Each party represents and warrants that (a) it has full power
and authority to enter into this Agreement, perform its obligations hereunder,
and convey the rights conveyed herein; (b) it has not entered into nor will it
enter into any agreement that would conflict or be inconsistent with its
obligations hereunder or render it incapable of satisfactorily performing its
obligations hereunder; (c) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary action; (d) it has duly and
validly executed and delivered this Agreement; and (e) this Agreement
constitutes a valid, binding and enforceable obligation of such party
enforceable against such party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
rights and remedies of creditors generally.
 
12.3 No Undisclosed Liabilities.  Avistar has not, at any time, (a) made a
general assignment for the benefit of creditors, (b) filed, or had filed against
it, any bankruptcy petition or similar filing, (c) suffered the attachment or
other judicial seizure of all or a substantial portion of its assets, or (d)
admitted in writing its inability to pay its debts as they become due.  Avistar
is not insolvent.
 
12.4 Litigation.  There is no action, suit, proceeding or investigation of any
nature pending or, to Avistar’s knowledge, threatened against Avistar with
respect to the Deliverables or, to Avistar’s knowledge, any of its employees
with respect to the Deliverables, nor, to Avistar’s knowledge, is there any
reasonable basis therefor.
 
12.5 Performance Warranty.  Avistar represents and warrants that for a period of
one (1) year following the shipment by Citrix of New Products to End-Users (the
“Warranty Period”), the Deliverables will perform in all material respects in
accordance with the Specifications and without material Errors.  If during the
Warranty Period the Deliverables fail to so conform, then Avistar, as its sole
liability, will make commercially reasonable efforts to correct any such
non-conformance or Error at no additional charge, pursuant to Avistar’s
maintenance and support obligations hereunder, promptly after receipt of notice
of such non-conformance or Error (with a reasonably detailed description of
same) from Citrix.  The foregoing sentence shall be Citrix’ sole remedy with
respect to any breach of the warranty in this Section 12.3.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-22-

--------------------------------------------------------------------------------

 
 
 
12.6 Obligations.  Avistar covenants that it will perform its obligations under
this Agreement on a timely basis, with reasonable care and skill in a
professional manner and using appropriately trained personnel.
 
12.7 Export Control. Each party represents and warrants that before using,
sublicensing, or otherwise distributing the Avistar Technology outside the
United States, each party will:  (a) fully comply with all then current
regulations of the United States Office of Export Administration and other
applicable Governmental Entities; and (b) fully comply with all then current and
applicable regulations of any Governmental Entities in whose country the Avistar
Technology is used, sublicensed, or distributed pursuant to this
Agreement.  Avistar, at Citrix’s expense, will assist Citrix in obtaining any
permits or licenses required by the destination country or the United States
Office of Export Administration, in order to use, sublicense or distribute the
Avistar Technology outside the United States.
 
12.8 Obligations Under Agreement and Law.  Each party represents and warrants
that it will at all times comply with all obligations under this Agreement and
all applicable laws, rules and regulations in connection with the execution and
performance of this Agreement.
 
12.9 Intellectual Property. Avistar hereby represents, warrants and covenants
that:
 
12.9.1 The Deliverables, used in accordance with the Specifications and other
terms of this Agreement, do not and will not infringe or misappropriate, or give
rise to an allegation of infringement or misappropriation of, any Intellectual
Property Rights of any third party; provided, however, Avistar does not
represent and warrant against any infringement to the extent is a result of, (a)
modification of the Avistar Technology and/or the Deliverables by anyone other
than Avistar after delivery by Avistar if such infringement would not have
occurred but for such modification, (b) the combination of the Avistar
Technology and/or the Deliverables with other items not provided by Avistar if
such infringement would not have occurred but for such modification, (c) any use
of the Avistar Technology and/or the Deliverables outside of New Products with
which it is distributed, or otherwise not in accordance with the Specifications,
or other terms of this Agreement, (d) Technology, Specifications and/or designs
provided by Citrix, or (e) any Intellectual Property Right covering (i) the MPEG
standard that is licensed by MPEG LA, LLC or (ii) the Microsoft Codecs.
 
12.9.2 Avistar has not and will not intentionally add to any Deliverable any (a)
computer code designed to disrupt, disable or harm in any manner the operation
of any software or hardware or (b) unauthorized feature (including any worm,
bomb, backdoor, clock, timer or other disabling device, code, design or routine)
that causes the software or any portion thereof to be erased, inoperable or
otherwise incapable of being used, either automatically, with the passage of
time or upon command.  Avistar has taken and will continue to take measures
consistent with industry standards to prevent the Deliverables from including
any computer code designed to disrupt, disable or harm in any manner the
operation of any software or hardware.
 
12.9.3 The Source Code submitted to be scanned by the Black Duck software for
each Deliverable is a complete set of human-readable Source Code for such
Deliverable.
 
12.9.4 The transactions contemplated by this Agreement will not alter, impair or
otherwise affect any rights of Avistar or any of its Subsidiaries in the Avistar
Technology.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-23-

--------------------------------------------------------------------------------

 
 
 
12.10 Remedy.  Citrix sole remedy and Avistar’s sole liability for a breach of
Section 12.9.1 shall be under Section 13.
 
12.11 Disclaimer of Warranty.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
ABOVE, AVISTAR AND ITS LICENSORS (INCLUDING MICROSOFT) MAKE NO OTHER WARRANTIES
OR CONDITIONS, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING THE
AVISTAR TECHNOLOGY OR DELIVERABLES, AND AVISTAR SPECIFICALLY DISCLAIMS (ON
BEHALF OF ITSELF AND ITS LICENSORS INCLUDING MICROSOFT) ANY AND ALL OTHER
WARRANTIES, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  CITRIX ACKNOWLEDGES THAT
THE DISCLAIMER OF WARRANTIES IN THIS AGREEMENT IS FAIR AND REASONABLE AND A
FUNDAMENTAL PART OF THIS AGREEMENT AND THAT AVISTAR WOULD NOT AGREE TO ENTER
THIS AGREEMENT WITHOUT SUCH DISCLAIMERS.
 
12.12 No Warranty Pass Through.  Citrix will not pass through to End Users or
any other third party any warranty made by Avistar hereunder, and such third
parties must look solely to Citrix in connection with any problems, warranty
claims, maintenance and support requests or other matters concerning the Citrix
Products and Avistar Software.  Any obligation of Avistar to provide maintenance
or support to End Users or any other third party is an obligation solely to
Citrix and not to such End Users or any other third party.
 
13.  
INDEMNITY.

 
13.1 Avistar Indemnity.  Avistar shall indemnify and defend Citrix, its
Subsidiaries, Affiliates, Successors, and each of their respective directors,
officers, employees, consultants and agents (“Citrix Indemnified Parties”) from
any and all judgments, fines, damages, liabilities, deficiencies, royalties,
amounts paid in settlement, interest and penalties, assessments and costs and
expenses (collectively, “Damages”) that are imposed on or incurred or suffered
by any of them as a result of, with respect to or in connection with any third
party claim or action which may be asserted or suffered by any and all Citrix
Indemnified Parties based on or arising out of any allegation which, if true,
would constitute a breach of any of Avistar’s representations, warranties or
covenants under Sections 12.1.2, 12.8 or 12.9.1.  Citrix shall notify Avistar
promptly upon learning that such a claim has been or may be asserted and shall
reasonably cooperate with Avistar at Avistar’s expense in defense of the claim
and any negotiation for its settlement or compromise.  Avistar shall have sole
control over the defense of the claim and any negotiation for its settlement or
compromise; provided, however, that Citrix may, at its expense, employ separate
counsel to monitor and participate in the defense and settlement of any claim
and that Citrix’s advance written consent shall be necessary for any
settlement.  Citrix shall permit Avistar, at Avistar’s option and expense, to
(i) procure the right for Citrix to continue to exercise its rights in and under
the infringing Deliverables, (ii) replace or modify the infringing Deliverables
to eliminate the infringement while providing a compatible product with
functionally equivalent performance that is acceptable to Citrix in Citrix’s
discretion, or (iii) if (i) or (ii) is not commercially reasonable, terminate
the Agreement and licenses granted to Citrix hereunder and refund to Citrix an
amount of the fees paid hereunder less a reasonable amount for the exercise of
the license prior to termination at which point Citrix shall cease all exercise
of such licenses.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-24-

--------------------------------------------------------------------------------

 
 
 
13.2 Citrix Indemnity.  Except to the extent covered by Avistar’s warranty under
Section 12.9, Citrix shall indemnify and defend Avistar, its Subsidiaries,
Affiliates, Successors, and each of their respective directors, officers,
employees, consultants and agents (“Avistar Indemnified Parties”) from any and
all Damages that are imposed on or incurred or suffered by any of them as a
result of, with respect to or in connection with any third party claim or action
which may be asserted or suffered by any and all Avistar Indemnified Parties
based on or arising out of any allegation that any New Product distributed by
Citrix infringes or misappropriates, or gives rise to an allegation of
infringement or misappropriation of, any Intellectual Property Rights of any
third party.  Avistar shall notify Citrix promptly upon learning that such a
claim has been or may be asserted and shall cooperate with Citrix at Citrix’s
expense in defense of the claim and any negotiation for its settlement or
compromise.  Citrix shall have sole control over the defense of the claim and
any negotiation for its settlement or compromise; provided, however, that
Avistar may, at its expense, employ separate counsel to monitor and participate
in the defense and settlement of any claim and that Avistar’s advance written
consent shall be necessary for any settlement.
 
14.  
DISCLAIMER OF CONSEQUENTIAL DAMAGES; LIMIT ON LIABILITY.

 
14.1 EXCEPT TO THE EXTENT THAT LIABILITY ARISES FROM BREACHES OF SECTION 6,
INFRINGEMENT OR MISAPPROPRIATION OF EITHER PARTY’S INTELLECTUAL PROPERTY RIGHTS
BY THE OTHER PARTY, CITRIX’ BREACH OF SECTION 11.3 OR BREACHES OF THE
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 15, NEITHER PARTY (NOR ITS LICENSORS
INCLUDING MICROSOFT) WILL BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT, PUNITIVE,
SPECIAL OR INCIDENTAL DAMAGES, WHETHER FORESEEABLE OR UNFORESEEABLE, BASED ON
CLAIMS ARISING OUT OF BREACH OF EXPRESS OR IMPLIED WARRANTY, BREACH OF CONTRACT,
MISREPRESENTATION, NEGLIGENCE, STRICT LIABILITY IN TORT OR OTHERWISE, EXCEPT
ONLY IN THE CASE OF DEATH OR PERSONAL INJURY WHERE AND TO THE EXTENT THAT
APPLICABLE LAW REQUIRES SUCH LIABILITY.
 
14.2 EXCEPT TO THE EXTENT THAT LIABILITY ARISES UNDER SECTION 13.1 DUE TO A
BREACH OF SECTION 12.9.1, INFRINGEMENT OR MISAPPROPRIATION OF EITHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS BY THE OTHER PARTY, CITRIX’ BREACH OF SECTION 11.3,
BREACHES OF THE CONFIDENTIALITY OBLIGATIONS UNDER SECTION 15, OR EXPRESS PAYMENT
OBLIGATIONS HEREUNDER, EACH PARTY’S CUMULATIVE TOTAL LIABILITY FOR ANY AND ALL
OBLIGATIONS ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE LIMITED TO SIX
MILLION DOLLARS ($6,000,000).  WITHOUT PREJUDICE TO OTHER APPLICABLE
LIMITATIONS, THE FOREGOING SHALL LIMIT EACH PARTY’S LICENSORS’ LIABILITY ARISING
HEREUNDER (INCLUDING THAT OF MICROSOFT).
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-25-

--------------------------------------------------------------------------------

 
 
 
15.  
CONFIDENTIAL INFORMATION.

 
15.1 Each of Citrix and Avistar agrees that, with respect to Confidential
Information furnished to it by the other party to this Agreement, it will
maintain such information in confidence in the same manner to the same extent it
protects its own confidential and/or proprietary information of a similar
nature, but in no event with less than reasonable care. By way of illustration
and not as a limitation, Confidential Information shall not be disclosed to any
person except the recipient’s employees and only on a need-to-know basis where
such employees shall be made aware of the information’s proprietary or
confidential nature and shall be under a contractual restriction on
non-disclosure and proper treatment of Confidential Information. The recipient
of Confidential Information agrees that the Confidential Information received by
it will be used internally solely for the purpose of this Agreement and will not
be used for any other purpose whatsoever. Each party shall be responsible for
any breach of this Agreement by any and all employees, agents, parents,
subsidiaries, affiliates or similar persons or entities.
 
15.2 This Agreement, and the information contained herein, shall be deemed the
Confidential Information of each party and shall not be disclosed by either
party, other than to Affiliates of the parties and the professional advisors of,
investors in, acquirers and/or sublicensees of and/or lenders to the parties
and/or their Affiliates (and the professional advisors of any such investors,
acquirers, sublicensees or lenders); provided, however, that any such recipient
is bound by a written agreement (or in the case of professional advisors, formal
ethical duties) requiring such recipients to treat, hold and maintain this
Agreement, and the information contained herein, as confidential information and
not to use such information for any purpose other than the evaluation of the
potential investment, acquisition, sublicense and/or loan
transaction.  Notwithstanding the foregoing to the contrary, this Agreement, and
the information contained herein, may be disclosed as otherwise required
pursuant to applicable law, regulation, stock market or stock exchange rule or
rule of a self regulatory organization (e.g., rules or regulations of the United
States Securities and Exchange Commission, the Nasdaq or the NYSE); provided,
however, that a Party proposing to make such a disclosure as required by law,
rule or regulation shall inform the other Party a reasonable time prior to such
required disclosure, shall provide the other party with a copy of the text of
such proposed disclosure sufficiently in advance of the proposed disclosure to
afford such other party a reasonable opportunity to review and comment upon the
proposed disclosure (including, if applicable, the redacted version of this
Agreement) and shall reasonably consider, consistent with applicable law, rule
and regulation (including interpretations thereof), the requests of the other
party regarding confidential treatment for such disclosure.
 
15.3 Each Disclosing Party understands that the Receiving Party may currently or
in the future be developing information internally, or receiving information
from third parties that may be similar to the Disclosing Party’s Confidential
Information. Accordingly, except as set forth in this Agreement, this Agreement
and the activities hereunder do not imply a restriction of the Receiving Party
from developing products or services, or have products or services developed for
it, that compete with the products or services contemplated by the Disclosing
Party’s Confidential Information provided that there is no violation of the
terms of this Agreement (including this Section 15) or any use of the other
party’s Intellectual Property Rights.  For avoidance of doubt, this clause is
not, and shall not imply, a license to any Confidential Information, Technology
or Intellectual Property Right.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-26-

--------------------------------------------------------------------------------

 
 
 
16.  
GENERAL PROVISIONS.

 
16.1 Governing Law.  This Agreement and all issues or claims arising out of or
in connection with this Agreement will be governed and construed in accordance
with the laws of the State of New York without giving effect to principles of
conflicts of laws.  The United Nations’ Convention on International Sale of
Goods does not apply.  All actions arising out of or in connection with this
Agreement will be brought in the state or federal courts of New York, and both
parties irrevocably consent to the exclusive jurisdiction of such courts and
waive any objections as to venue or inconvenience of the forum.
 
16.2 Further Assurances.  Each party will cooperate with the other, both during
and after the Term, to execute, when reasonably requested and at the other
party’s expense, any documents deemed necessary to carry out the purpose of this
Agreement.
 
16.3 Severability; Waiver.  If any provision of this Agreement is held to be
invalid or unenforceable for any reason in a final determination by a court
validly asserting jurisdiction, the remaining provisions will continue in full
force without being impaired or invalidated in any way and the parties agree to
negotiate in good faith to replace any invalid provision with a valid provision
which achieves the intent and economic effect of the invalid provision.  The
waiver by either party of a breach of any provision of this Agreement will not
operate or be interpreted as a waiver of any other or subsequent breach of the
same or any other provision, nor will any delay or omission on the part of
either party to exercise or avail itself of any right, power or privilege that
it has or may have hereunder operate as a waiver of any right, power or
privilege by such party.  No approval, consent or waiver will be enforceable
unless signed by the granting party referencing this Section 16.3. The remedies
under this Agreement will be cumulative and not alternative and the election of
one remedy for breach will not preclude pursuit of other remedies.
 
16.4 Headings; Construction.  Headings used in this Agreement are for reference
purposes only and in no way define, limit, construe or describe the scope or
extent of such section or in any way affect this Agreement.  The term
“including” means “including, without limitation,” and “herein”, “hereof”, and
“hereunder” refer to this Agreement as a whole.  The definitions of the terms
herein will apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  The word
“any” shall mean “any and all” unless otherwise clearly indicated by context.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-27-

--------------------------------------------------------------------------------

 
 
 
16.5 Assignment.  Neither Avistar nor Citrix may assign its rights or delegate
its duties and obligations under this Agreement (including by operation of law)
without the prior written consent of the other party, provided, however, except
that either party (the “Assigning Party”) may assign or transfer this Agreement
without the written consent of other party (the “Non-Assigning Party”) to a
corporation or other business entity succeeding to all or substantially all the
assets and business of the Assigning Party to which this Agreement relates by
merger, purchase, reorganization, reincorporation, or otherwise, provided that
such corporation or other business entity expressly assumes all of the terms and
conditions of this Agreement.  The Assigning Party shall provide prompt notice
to the Non-Assignment Party of any such transfer or assignment upon such event
or promptly thereafter. Any attempted assignment, delegation or transfer by an
Assigning Party in violation hereof shall be null and void.  Subject to the
foregoing, this Agreement shall be binding on the parties and their Successors
and permitted assigns.
 
16.6 Independent Contractors.  The parties to this Agreement are independent
contractors, and no agency, partnership, joint venture or employee-employer
relationship is intended or created by this Agreement.  Neither party will have
the power to obligate or bind the other party.
 
16.7 Notices.  Any notices required or permitted hereunder will be given by
courier, overnight delivery service, fax or certified mail, return receipt
requested to the appropriate party at the address specified below or at such
other address as the party may specify in writing by like notice.  Such notice
will be deemed given and received upon delivery as evidenced by return receipt
or other delivery record (including fax confirmation):
 

 
Citrix Systems, Inc.
851 West Cypress Creek Road
Fort Lauderdale, FL  33309
Attn:  General Counsel
Fax: 954-267-9319
 
Avistar Communication Corp
Attn: Eli MurrayMetzger, CFO
1875 S. Grant Street
San Mateo, Ca  94402
Fax: (650) 525-1360
   



with a copy (not constituting notice) to:
with a copy (not constituting notice) to:

 
Wilson Sonsini Goodrich & Rosati LLP
650 Page Mill Rd.
Palo Alto, CA 94304-1050
Attn: Robert Latta
Fax: 650.493.6811
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attn: Stuart M. Cable
Fax: 617.523.1231
 

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-28-

--------------------------------------------------------------------------------

 

 
16.8 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which will be taken together
and deemed to be one instrument. Any copy of this Agreement made by reliable
means is considered an original. Signatures transmitted by facsimile will be
binding.
 
16.9 Order of Precedence.  In the event of any conflict or inconsistency between
or among the terms and conditions of this Agreement (exclusive of its Exhibits),
any Exhibits or a Statement of Work, the terms and conditions of this Agreement
(exclusive of its Exhibits) will control and take precedence over any
conflicting terms contained in any Exhibit or Statement of Work.  In the event
of any conflict or inconsistency between or among any Statement of Works, the
most current Statement of Work will control. Any terms that are contained in
invoices, acknowledgements, shipping instructions, purchase orders or other
forms that are inconsistent with or different from the terms of this Agreement
will be void and of no effect.
 
16.10 Entire Agreement; Amendments.  This Agreement, including the Exhibits
attached hereto, sets forth the entire understanding and agreement of the
parties and supersedes and terminates any and all oral or written agreements or
understandings between the parties as to the subject matter of this Agreement,
including without limitation and only with respect to materials disclosed in
connection with this  Agreement.  This Agreement may be modified or amended only
by a writing signed by a duly authorized representative of each party that
expressly states the parties intention to modify or amend this
Agreement.  Neither party is relying upon any warranties, representations,
assurances or inducements not expressly set forth herein.
 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-29-

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, each of the parties have executed this Agreement as of the
date first written above.
 
Avistar Communications Corporation
Citrix Systems, Inc.
 
By:/s/ Robert F. Kirk
By: /s/ David J. Henshall
Name:  Robert F. Kirk
(print name)
Name: David J. Henshall
(print name)
Title: Chief Executive Officer
Title: SVP/ CFO



 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
As of the date or quarter-end date, as applicable, corresponding to each
Deliverable in each project phase set forth below, and subject to Citrix meeting
its applicable obligations for such Deliverable as set forth below, Avistar
shall complete the milestone requirements and deliver such Deliverable to Citrix
on or before the respective delivery date set forth herein.  Citrix’s rights to
review and accept Deliverables in order to verify Avistar’s successful
completion of the requirements set forth herein are set forth in Section 3 of
this Agreement.
 
Phase No. 1:
 
Milestone Requirements: Avistar will deliver to Citrix a C3 Unified for
Microsoft Lync available for demonstrations to customers under NDA.
 
Acceptance Criteria:  The solution delivered pursuant to Phase No. I shall
conform to the applicable acceptance criteria and other Specifications set forth
in this Exhibit A (including A-1) with respect to Phase I
Required Capabilities: A video call being made over [***] using the Microsoft
Lync Integrator, demonstrating the fundamental [***], direct media flow
architecture, and a non-[***] Avistar client registering with a Lync Server and
making a call to a native Lync client using the H.263 video codec.
 
Delivery Date:  Within three (3) days following the Effective Date.
 
Corresponding License Fee: $1,750,000 License Fee payable promptly (but in any
event within thirty (30) days of Citrix’s receipt of an invoice issued by
Avistar) following Acceptance of the Phase No. 1 Deliverables.
 
Refund for Failure to Achieve: In the event that this Agreement is terminated in
accordance with Sections 3.3.3 or 3.3.4 of the Agreement prior to Acceptance of
the Phase No. 1 Deliverables, then (a) if within ninety (90) days from the date
of such termination Avistar is using the Microsoft Codecs for business or
technology development apart from Citrix, as reasonably determined by Avistar in
its good faith judgment, Avistar shall refund the $200,000 payment made by
Citrix to Avistar pursuant to the July 29, 2011 letter agreement between the
parties (the “Codecs License Payment”), or (b) if within ninety (90) days from
the date of such termination Avistar is not using the Microsoft Codecs for
business or technology development apart from Citrix, as reasonably determined
by Avistar in its good faith judgment, Avistar shall refund fifty percent (50%)
of the Codecs License Payment to Citrix, in each case within one hundred and
twenty (120) days of the date of such termination.
 
Black Duck: Avistar shall not be obligated to submit Phase No. 1 Deliverables to
Black Duck.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 

 
Phase No. 2:
Milestone Requirements: Avistar will deliver an [***] voice and video solution
for Citrix XenDesktop (including XenApp), along with native support for
Microsoft Lync RT and industry standard H.263 and H.264 standards-based video.
 
Corresponding License Fees:
 
·  
$2,800,000 payable promptly (but in any event within thirty (30) days of
Citrix’s receipt of an invoice issued by Avistar) following Acceptance of the
Phase No. 2 Deliverables.

 
·  
$350,000 payable within thirty (30) days after the earlier to occur of (i) the
first two Citrix customers who finally accept and successfully deploy the Phase
No. 2 Deliverables and (ii) six (6) months following the date of Acceptance of
the Phase No. 2 Deliverables.

 
Acceptance Criteria:  The Deliverables delivered pursuant to Phase No. 2 shall
conform to the applicable acceptance criteria and other Specifications set forth
in this Exhibit A (including A-1).
 
Required Components:
 
·  
A special Citrix derivative of Avistar C3 Unified For Microsoft Lync Edition
(H.263 and RT codec versions)

 
·  
A special Citrix derivative of Avistar C3 Integrator

 
·  
Microsoft RT voice and video codecs (Microsoft version only)

 
·  
H.264 video codec (standards-based version only)

 
·  
Other audio codecs: G.711, G.722, G.722.1, G.722.1c

 
·  
Other video codecs: H.263, H.263+, H.263++

 
·  
Client-side standards-based SIP stack (No SIP server)

 
·  
End customer C3 MediaEngine installer

 
·  
End customer C3 Unified - Microsoft Lync Edition installer

 
Required Capabilities:
 
·  
Lync UI integration

 
·  
Lync call interoperability via H.263 and G.711 (baseline interoperability)

 
·  
Windows Receiver support

 
·  
Support for XenDesktop 5 and 5.5, with Windows 7 on VDA platform

 
·  
Support for XenApp 6 and 6.5, with Windows Server 2008 R2 on server

 
·  
Rebranding for Citrix

 
·  
Support for Microsoft Edge Service

 
·  
GUI changes for Lync integration

 
Required Citrix Receiver operating systems to be supported (provided that Citrix
has provided required APIs for integration with the Citrix Receiver for each
supported platform):
 
·  
Windows XP

 
·  
Windows 7

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------

 
 
 
·  
Windows Embedded versions: WES 7, WES 2009, Windows XPe

 
·  
Windows Thin PC (TPC)

 
Citrix Requirements: Provide Avistar with Citrix branding.
 
Schedule of Deliverables:


Deliverable
Delivery Date
Notes
Citrix-branded software available for demonstrations to customers under NDA
provided over FTP to Citrix.
[***]
This will rely on H.263 and G.711 codec for Lync backward compatibility.  Uses
G.7XX and H.264 codecs. No [***].  No Conferencing.
Citrix-branded Software provided over FTP to Citrix that will be available for
internal trial at Citrix and for demo preparation for Citrix Synergy.
[***]
This will rely on H.263 and G.711 codec for Lync backward compatibility.  Uses
G.7XX and H.264 codecs. No [***]. No Conferencing.
Demo support provided on site at Citrix Synergy in Barcelona by Avistar
[***]
This will rely on H.263 and G.711 codec for Lync backward compatibility.  Will
use G.7XX and H.264 codecs for Acosta to Acosta calls.  No [***].  Multi-party
calling shall not be available in this Deliverable due to the fact that
Microsoft Lync lacks support for the H.263 codec in the MCU.
Tech preview / public beta release provided over FTP to Citrix.
[***]
This will use RTAudio and RTVideo codecs.  As a fallback it could use G.7XX and
H.264 codecs for Acosta to Acosta calls. Supports Conferencing.
Production-ready product delivered over FTP to Citrix. (For the avoidance of
doubt, Citrix retains full control of release to market.)
[***]
 
This will use RTAudio and RTVideo codecs.  This will support [***] using
Microsoft Edge Services.

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-3-

--------------------------------------------------------------------------------

 

 
Refund for Failure to Achieve: In the event of a Final Rejection of the Phase
No. 2 Deliverables and termination of the Agreement pursuant to Section 3.3.3 of
the Agreement, or in the event that Avistar terminates the parties’ obligations
with respect to the Phase No. 2 Deliverables pursuant to Section 3.4, Avistar
shall promptly (but in any event within thirty (30) days) refund to Citrix (i)
in full the $1,750,000 License Fee paid by Citrix pursuant to Phase No. 1 above,
(ii) in full the $2,800,000 to the extent paid by Citrix for acceptance and
deployment of Phase No. 2 Deliverables and (iii) the Codecs License Payment to
the extent such amount is refundable in accordance with the procedure set forth
under Phase No. 1 above.
 
Phase No. 3:
Milestone Requirements: Avistar will deliver to Citrix a localized version, a
Windows Vista version and a Linux (Fedora and Ubuntu) version of the software as
described under Phase No. 2above and as set forth in Exhibit A-1
 
Corresponding License Fee: $750,000 payable promptly (but in any event within
thirty (30) days of Citrix’s receipt of an invoice issued by Avistar) following
Acceptance of the Phase No. 3 Deliverables.
Acceptance Criteria:  The solution delivered pursuant to Phase No. 3 shall
conform to the applicable acceptance criteria and other Specifications set forth
in this Exhibit A (including A-1).
Required Citrix Receiver operating systems to be supported (provided that Citrix
has provided required APIs for integration with the Citrix Receiver for each
supported platform):
 
·  
Windows Vista

 
·  
Linux (Fedora, Ubuntu)

 
Schedule of Deliverables:


 
Deliverables
Delivery Date
Notes
Avistar will deliver a localized version of the software that includes Windows
Vista and Linux (Fedora, Ubuntu) operating system support (and support of all
operating system support described in Phase No. 2 above).
[***]
Localization requires frozen code

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-4-

--------------------------------------------------------------------------------

 
 
 
Refund for Failure to Achieve: In the event of a Final Rejection of the Phase
No. 3 Deliverables and termination of the Agreement pursuant to Section 3.3.3 of
the Agreement, or in the event that Avistar terminates the parties’ obligations
with respect to the Phase No. 3 Deliverables pursuant to Section 3.4, Avistar
shall promptly (but in any event within thirty (30) days) refund to Citrix (i)
in full the $1,750,000 License Fee paid by Citrix pursuant to Phase No. 1 above,
(ii) in full the $2,800,000 and $350,000 License Fees paid by Citrix pursuant to
Phase No. 2 above, and (iii) the Codecs License Payment to the extent such
amount is refundable in accordance with the procedure set forth under Phase No.
1 above.
 
Phase No. 4:
Milestone Requirements: Avistar will deliver to Citrix an SDK and API for 3rd
Party developers and [***] ([***])/[***] [***] supported version of the software
and H.264 standards-based video as described under Phase No.2 and as set forth
in Exhibit A-1.
 
Corresponding License Fee: $350,000 payable promptly (but in any event within
thirty (30) days of Citrix’s receipt of an invoice issued by Avistar) following
Acceptance of the Phase No. 4 Deliverables.
Acceptance Criteria:  The solution delivered pursuant to Phase No. 4 shall
conform to the applicable acceptance criteria and other Specifications set forth
in this Exhibit A (including A-1).
Required Citrix Receiver operating systems to be supported (provided that Citrix
has provided required APIs for integration with the Citrix Receiver for each
supported platform):
 
·  
[***] ([***]) – [***] [***]

 
Schedule of Deliverables:
 
Deliverables
Delivery Date
Notes
Packaging up SDK/API for 3rd Party developers
[***]
 
[***] (others [***] [***] support) – [***] [***]
[***]
 

 
Refund for Failure to Achieve: In the event of a Final Rejection of the Phase
No. 4 Deliverables pursuant to Section 3.3.3 of the Agreement, or in the event
that Avistar terminates the parties’ obligations with respect to the Phase No. 4
Deliverables pursuant to Section 3.4, Avistar shall promptly (but in any event
within thirty (30) days) refund to Citrix $3,750,000 of the License Fees
previously paid hereunder by Citrix.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-5-

--------------------------------------------------------------------------------

 
 
 
Phase No. 5:
Milestone Requirements: Avistar will deliver to Citrix [***] supported version
of the software described under Phase No. 2 as set forth in Exhibit A-1.
 
Corresponding License Fee: $350,000 payable promptly (but in any event within
thirty (30) days of Citrix’s receipt of an invoice issued by Avistar) following
Acceptance of the Phase No. 5 Deliverables.
Citrix Deliverable: Citrix will deliver to Avistar all necessary functional APIs
required to enable the [***] client function on the [***] by [***].
Acceptance Criteria:  The solution delivered pursuant to Phase No. 5 shall
conform to the applicable acceptance criteria and other Specifications set forth
in this Exhibit A (including A-1).
Required Citrix Receiver operating systems to be supported (provided that Citrix
has provided required APIs for integration with the Citrix Receiver for each
supported platform):
 
·  
[***] client

 
Schedule of Deliverables:
 
Deliverables
Delivery Date
Notes
Avistar will deliver a final release version of the software that includes [***]
[***] support
[***]
 

 
Refund for Failure to Achieve:  Except as set forth in this paragraph below, in
the event of a Final Rejection of the Phase No. 5 Deliverables pursuant to
Section 3.3.3 of the Agreement, or in the event that Avistar terminates the
parties’ obligations with respect to the Phase No. 5 Deliverables pursuant to
Section 3.4 of the Agreement, Avistar shall promptly (but in any event within
thirty (30) days) refund to Citrix $3,500,000 of the License Fees previously
paid hereunder by Citrix.  In the event that Citrix does not deliver the
functional APIs required for Phase No. 5 by the date set forth above under
“Citrix Deliverable” for Phase 5, Avistar shall not be required to deliver the
Phase No. 5 Deliverables until ninety (90) days from the date that Citrix
delivers such items to Avistar and Citrix shall not have the right to receive
refunds of License Fees previously paid or owed hereunder based on the Phase No.
5 Deliverables unless Avistar fails to deliver the Phase No. 5 Deliverables as
required after receipt of such items from Citrix.
 
Phase No. 6:
Milestone Requirements: Avistar will deliver to Citrix a [***] solution for
[***] Integration with the software described under Phase Nos. 2-5 and as set
forth in Exhibit A-1.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-6-

--------------------------------------------------------------------------------

 
 
 
Corresponding License Fee: $1,150,000 payable promptly (but in any event within
thirty (30) days of Citrix’s receipt of an invoice issued by Avistar) following
Acceptance of the Phase No. 6 Deliverables.
Citrix Deliverable: Avistar and Citrix cooperate in good faith to jointly
develop a specification and detailed design PRD for enabling this functionality
in conjunction with the Citrix [***] by no later than [***]. Citrix will deliver
to Avistar associated APIs and a working functional version of required changes
to the Citrix [***] and any other code changes required by no later than [***].
Acceptance Criteria:  The solution delivered pursuant to Phase No. 6 shall
conform to the applicable acceptance criteria and other Specifications set forth
in this Exhibit A (including A-1).
Schedule of Deliverables:
 
Deliverables
Delivery Date
Notes
[***] for [***] Integration
[***]
 

 
Refund for Failure to Achieve:  Except as set forth in this paragraph below, in
the event of a Final Rejection of the Phase No. 6 Deliverables pursuant to
Section 3.3.3 of the Agreement, or in the event that Avistar terminates the
parties’ obligations with respect to the Phase No. 6 Deliverables pursuant to
Section 3.4 of the Agreement, Avistar shall promptly (but in any event within
thirty (30) days) refund to Citrix $2,500,000 of the License Fees previously
paid hereunder by Citrix.  In the event that the PRD is not developed or Citrix
does not deliver the associated APIs and required Citrix [***] and other changes
required for Phase No. 6 each by the respective date set forth above under
“Citrix Deliverable” for Phase 6, Avistar shall not be required to deliver the
Phase No. 6 Deliverables until one hundred twenty (120) days from the date that
Citrix has delivered all such items to Avistar and Citrix shall not have the
right to receive refunds of License Fees previously paid or owed hereunder based
on the Phase No. 6 Deliverables unless Avistar fails to deliver the Phase No. 6
Deliverables as required after receipt of such items from Citrix.
 
 
Early Delivery:
 
For avoidance of doubt, Avistar shall have the right to deliver any Deliverable
early in which event Citrix shall pay Avistar the associated License Fees in
accordance with the requirements for the Agreement based on the date of such
early delivery.  Notwithstanding the foregoing, Citrix shall have no obligation
to pay the License Fees for (i) the Phase No. [***] through Phase No. [***]
Deliverables prior to [***], and (ii) the Phase No. [***] Deliverables until
both the Phase No. [***] and Phase No. [***] Deliverables have been delivered
and accepted in accordance with the Agreement.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-7-

--------------------------------------------------------------------------------

 
 


EXHIBIT A-1
 
PRD SPECIFICATIONS
 
AvistarScalable high-quality delivery of Microsoft Lync
 
Citrix’s primary requirement is an out-of-the-box, high quality and scalable
solution for delivering Microsoft Lync from XenApp and XenDesktop, that
leverages the customer’s existing Lync infrastructure (server components).


Minimal change to Lync user experience in the Contacts List
 
Citrix’s requirement is for a simple and easy-to-use extension to the existing
right-click menu of the Lync Contact List.  We seek to minimize the learning
curve for Lync users who move from a local install of the Lync client to a
virtualized environment where the Lync client is hosted on XenApp or XenDesktop.
Avistar’s current solution adds a menu item to the contact list for placing a
video call.  The requirement for project MDCO is to have the ability to place
both video and audio calls from the Lync Contact List menu which can be
accomplished by adding a menu item for placing a call with Avistar.  A design
goal is to eliminate this redundant menu item and simply replace the built-in
Microsoft menus with menus that invoke the Avistar functionality.  Towards that
end, Avistar and Citrix engineers will work together in an effort to find a
possible solution whereby voice and video calls can be made using the standard
menu entries in the Lync user interface, rather than requiring a new menu entry.
If a solution to this cannot be found then Avistar will simply add two menu
items:  place a video call and place an audio call. Note that the administrator
always has the option of removing the Microsoft Call and Video call menu items
from the UI by setting the appropriate policy.


Video Call (Session Window) look and feel
 
The user-experience when in a Video Call using Avistar shall remain essentially
the same as the current behavior available in Avistar C3 Unified for Microsoft
Lync version 2.0.  The only substantial changes shall be changes to the icons
and colors to better emulate the Lync iconography and to reflect the Citrix
branding.


 
Audio Only call (Session Window) look and feel
 
The user-experience when in an Audio-only Call using Avistar shall differ
somewhat from that in the current behavior in Avistar C3 Unified for Microsoft
Lync version 2.0.  The user-experience shall be redesigned to utilize less
screen real-estate (i.e. minimize or remove the video window) and to add a
button that can escalate the call to video.


 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 
 
 
Server-side components installable on XenApp and XenDesktop
 
The components that must be installed on the XenApp server or XenDesktop Virtual
Desktop Agent (VDA) platform must be tested for compatibility with XenApp 6.5
(Windows Server 2008 R2) and XenDesktop 5.5 (Windows 7), i.e. the August 2011
releases of XenApp and XenDesktop.


 
License check
 
Citrix may choose to restrict the enhanced Lync integration feature to certain
product editions (e.g. Enterprise Edition or above). The Avistar software on the
server must check for a valid edition license via a Citrix-provided API.  If the
software is installed improperly on the wrong product edition it will warn the
user in the tab object and disable the Tab object functionality.


 
Direct peer-to-peer media transport
 
In order to maximize server scalability and audio-video quality, the solution
must offload all media processing to the user device (see “Broad user device
support” section). VoIP and video must be transported peer-to-peer (or in the
case of a conference call, from the user device to the Lync multipoint
conferencing unit) rather than through the XenApp or XenDesktop server.
The solution must give preference to UDP/RTP for media transport, but fall back
to a tunneled media path when using [***] and a direct UDP/RTP path is not
available.
The requirement for direct peer-to-peer media transport and offloading of all
media processing to the user device implies that Avistar must supply a “media
engine” with state-of-the-art technologies for ensuring the highest possible
audio quality over a range of network conditions. The solution is expected to
include jitter buffering, echo cancellation, and packet loss concealment and it
must handle local network configurations including NAT and firewalls.
To achieve peer-to-peer media transport with Microsoft Lync, the solution must
include the Microsoft RT-Video and RT-Audio codecs. The architecture of the
product shall enable the addition of other commercially significant new codecs
such as H.264 SVC and others under maintenance.
The solution must also support the H.263, H.263+ and H.263++ video codecs.


 
[***]
 
The solution must use Microsoft Edge Server for remote peer-to-peer connection
for media transport for the integration with Microsoft Lync.


 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------

 
 
 
Broad user device support
 
Critical to the success of this solution will be support for a broad range of
user devices and operating systems, including Windows and Linux.
Windows device support must include Windows 7, Windows Vista (for at-home
workers), Windows XP, Windows Thin PC and the various Windows Embedded variants
(WES 7, WES 2009, and Windows XPe).Windows 8 support will also be required
following its availability.
Linux support must include x86 and ARM processors, and at least the following
Linux variants:
•  
Fedora (Red Hat)

 
•  
Ubuntu (incl. the netbook remix of Ubuntu)

 
Support for Avistar on any particular platform/device is dependent on the
availability of specific Citrix APIs on that platform/device.  Avistar requires
that it be able to use the [***] Virtual Channel API and the Window Tracking API
on all PC platforms as a prerequisite to porting the Avistar software to those
platforms.  Mobile platforms (Android and iOS) do not require the Window
Tracking API as the video shall be shown in full screen mode on those platforms.


 
Integration with Citrix Receiver
 
The client-side software must support connections both to XenApp and XenDesktop.
Citrix’s requirement is for the client-side software to be shippable with our
standard Receivers.
For Windows devices, Avistar must provide a separate install as the initial
solution, with the capability to bundle it into the Citrix Receiver for Windows
installation in a subsequent release.
The software should be packaged as an optional add-on to Citrix Receiver, since
it would be a significant download and won’t be needed by all customers.


 
Compatibility with Lync clients not hosted on XenApp or XenDesktop
 
Users of this solution, with their Lync client hosted on XenApp or XenDesktop,
must be able to communicate via Lync with users whose Lync client is running
locally (i.e. without the benefit of Citrix virtualization).


 
Behavior when moving across different user devices
 
Users of virtual desktops are able to access their virtual desktop from multiple
devices, and a user may move to a device on which the Avistar client-side
software has not been installed. In that case the software must revert to
server-side media processing and media-over-ICA.


 
Leverage Lync infrastructure components
 
The solution must leverage the standard infrastructure components that are part
of Microsoft Lync. The solution must not introduce any new servers to the
existing Lync architecture, except as optional value-add offerings.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-3-

--------------------------------------------------------------------------------

 

 
Tracking/Activation
 
Although Citrix envisions bundling the Avistar-provided software with XenApp and
XenDesktop rather than charging for it as an option with a separate SKU, it is
important to have an auditable tracking method that avoids unnecessary payments
to either Avistar’s codec suppliers or the MPEG Licensing Authority (MPLA) that
manages H.264. Consequently, a mechanism must be devised to track the number of
users who actually make use of the licensed codecs.
Our planned solution is that during the installation of the Citrix software,
customers will be given the option to obtain a “key” to activate the enhanced
Lync integration feature, and this will direct them to a Citrix web page where
they will be requested to report the number of users (which must not exceed
their XenApp/XenDesktop license entitlement). The administrator installing the
Software will then be required to copy the key into the Program Files directory
in order for the software to function.  There will be no trial period.


 
Globalization/Localization
 
Any UI must be globalized and localized into the following languages: Japanese,
German, French, Spanish, Simplified Chinese, Korean, Traditional Chinese, and
Russian.
Avistar must provide a facility whereby Citrix can localize the software into
additional languages.


 
Branding
 
All Avistar branding must be replaced by Citrix branding with the exception that
the Avistar brand must be displayed in at least one place in connection with the
Avistar Product.


Use of Microsoft Codecs


The Microsoft RT Video and RT Audio codecs may be used only as integrated by
Avistar into the Avistar C3 Media EngineTM, and in no event shall such codecs be
unbundled, distributed separately or otherwise used or provided outside of the
integrated product designed and provided by Avistar in accordance with the
Agreement.


 
Testing Requirements / Acceptance Criteria for Phase I and II
 
Definitions
 
·  
ACOSTA Endpoint -   Software that runs on the thin terminal device that provides
the local processing of media, signaling and device handling (Avistar product
name is C3 Integrator).

 
·  
ACOSTA Virtual Desktop Software -  Software that runs in the VDA environment
that is  integrated with Microsoft Lync (Avistar product name is C3 Unified for
Microsoft Lync).

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-4-

--------------------------------------------------------------------------------

 
 
 
Test Requirements Phase I:
 
·  
Phase 1 first demo version:

 
o  
Make a video call over [***] using the Microsoft Lync Integrator, demonstrating
the fundamental [***], direct media flow architecture.

 
o  
Register a non-[***] Avistar client with a Lync Server and make a call to a
native Lync client using the H.263 video codec.

 
Test Requirements Phase II:
 
·  
Avistar Endpoint can be installed along with the Citrix Receiver on Windows
versions listed in environment tables (Phase II)

 
o  
Avistar Endpoint Installer must pass Orca MSI Installer Tests

 
o  
Verify Avistar Endpoint plug-in can report status to Citrix Receiver Updater
when the plug-in is loaded on Windows platforms

 
·  
Avistar Endpoint can be installed along with the Citrix Receiver on Linux
Desktop versions listed in environment tables (Phase III)

 
Acceptance Test Cases Applicable to All Operating System Versions
 
·  
Avistar Endpoint can be installed via graphical user interface on computers that
support GUI-based installers and such user interface can be localized

 
·  
Avistar Endpoint can be installed via silent command line parameters on
computers that support silent installers.

 
·  
Avistar Endpoint can be installed on OS platforms that have User Access Control
feature enabled provided that the user installing the software has the
appropriate permissions

 
·  
Avistar Endpoint can be installed by a non-admin user account with no local
administrative permissions (–Phase III)

 
·  
Avistar Endpoint should not leave behind any binaries installed by the client
when uninstalled or removed from client platforms

 
·  
Avistar Endpoint should not leave behind any configuration settings installed by
the client when uninstalled or removed from client platforms

 
·  
Avistar Endpoint installer should have the ability to be code and signature
signed by Citrix using internal and 3rd party certificates

 
·  
Verify Avistar Endpoint can recover gracefully when the backend service or
network connection has been interrupted

 
·  
Verify Avistar Virtual Desktop Software performs fallback to native Lync
functions if the [***] channel connectivity is not available or licensing
prohibits its’ use.

 
·  
Verify ACOSTA Virtual Desktop Software does not consume more than 40% of CPU
resources when a video and audio call is in progress

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-5-

--------------------------------------------------------------------------------

 
 
 
·  
Verify Avistar Endpoint can establish and maintain a call on a 1.5Mbps network
with 100ms Latency connection to the backend server

 
·  
Verify Avistar Endpoint does not crash or terminate after running a call for 6
Hours

 
·  
Verify Avistar Endpoint can establish an audio only call when there is not
camera present on the client

 
·  
Verify Avistar Virtual Desktop Software can report what Audio and Video Codec
versions are being used for each client call

 
·  
Verify Audio and Video are fully synced for each call

 
·  
Verify the User has the ability to cancel incoming call

 
·  
Verify the User has the ability to turn off visual and audio notifications of
incoming calls

 
·  
Verify the User has the ability to answer a 2nd call if needed

 
·  
Verify the User has the ability to enable or disable Echo Cancellation

 
·  
Verify the User can still make a call while a CitrixGoToAssist/GoToMeeting
session is running on the terminal endpoint.

 
·  
Verify multiple users logged to the same XenApp server can make and receive
calls at the same time when logged in to the same system

 
·  
Verify the User can establish a call after disconnecting and reconnecting from
the VDA to the same end-point client (terminal)

 
·  
Verify the User can establish a call after disconnecting and reconnecting from
the VDA and different end-point clients (terminals)

 
·  
Verify the Avistar Endpoint and Avistar Virtual Desktop Software can recover
when the Lync infrastructure is down and recovered

 
·  
Verify the ACOSTA Virtual Desktop Software can fallback to using Lync’s native
Video/Audio call when the component is not licensed properly by the host system

 
·  
Verify Avistar Endpoint plug-in can be deployed using Citrix Merchandising
Server 2.x or Desktop Delivery Services as applicable

 
·  
Verify Avistar Endpoint plug-in can exit gracefully when user exits Citrix
Receiver

 
·  
Avistar shall provide test cases to Citrix for review.

 
[***] For [***]
·  
Prior to the delivery of [***] for [***], the parties will discuss in good faith
and agree in writing on acceptance criteria for such Deliverable and this
Exhibit A-1 will be hereby amended without further action of the parties.

 
End-Point Client Platforms supported in Phases II and III
 
·  
Windows XP x86 SP3

 
·  
Windows XP x64 SP2 (running as 32 bit application)

 
·  
Windows Vista Enterprise x86 SP2 (Phase III)

 
·  
Windows Vista Enterprise x64 SP2 (running as 32 bit application) (Phase III)

 
·  
Windows 7 Enterprise x86 SP1

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-6-

--------------------------------------------------------------------------------

 
 
 
·  
Windows 7 Enterprise x64 SP1 (running as 32 bit application)

 
·  
Linux Ubutu 11 x86 (Phase III)

 
·  
Linux Ubuntu 11 x64 (running as a 32 bit application) (–Phase III)

 
·  
Linux RedHat Enterprise Desktop x86 (–Phase III)

 
·  
Linux RedHat Enterprise Desktop x64(running as a 32 bit application) (Phase III)

 
VDA-Host Server Platforms supported in Phases II and III:
 
·  
XenDesktop 5 Windows 7 Enterprise x86 SP1 VDA

 
·  
XenDesktop 5.5 Windows 7 Enterprise x86 SP1 VDA

 
·  
XenDesktop 5 Windows 7 Enterprise x64 SP1 VDA (running as 32 bit)

 
·  
XenDesktop 5.5 Windows 7 Enterprise x64 SP1 VDA (running as 32 bit)

 
·  
XenApp 6 for Windows 2008 R2 SP1 (running as 32 bit)

 
·  
XenApp 6.5 for Windows 2008 R2 SP1 (running as 32 bit)

 


Citrix/Avistar Component Environment Layout:
 
Validation infrastructure should mimic the environment below for cross Citrix
product compatibility and connection matrix.


[***]


Installation
 
The only software components of the Lync integration solution shall be a
server-side (VDA or RDS) component and a client-side (user device) component.
For external users, the gateway software will also be required.
There should be no changes to any Lync back-end services or infrastructure; no
configuration changes to Lync should be required.


 
Maintenance Items
 
Citrix and Avistar agree to discuss the items listed below under Maintenance to
determine features and functionality that can be completed and scheduled for
delivered based on available API’s, including  temporarily or permanently
removing one or more supported platforms, features or functionalities to allow
new items, that may not be listed above to be delivered under Maintenance.
Avistar will make commercially and technically reasonable efforts to provide
support in a timely manner for Citrix Receivers on previously unsupported
platforms after receiving necessaryAPIs from Citrix.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-7-

--------------------------------------------------------------------------------

 
 
 
VoIP-Video API
 
Secondary to the Lync solution, Citrix may require Avistar to provide a fully
documentedstandards-basedAPI/SDK that will enable third parties (not excluding
Citrix) to integrate additional softphone and unified communications products
beyond Microsoft Lync with XenApp/XenDesktop and the Avistar-provided media
engine. The API, together with the other components provided by Avistar under
this OEM deal, must support:
·  
Voice-over-IP

 
·  
Call center voice and video applications

 
·  
Desktop voice and video chat applications

 
·  
Unified Communications applications

 
·  
Voice/video-enabled business process applications

 
Also, the solution must include a standards-based SIP stack that interoperates
with leading SIP servers including Microsoft Lync, Cisco, and others.


 
Video codec support
 
For the standards-based VOIP/Video API the Video codec support must include:
·  
H.264

 
·  
H.263, H.263+ and H.263++

 
Audio codec support
 
For the standards-based VOIP/Video API the Audio codec support must include:
·  
G.711

 
·  
G.722

 
·  
G.722.1

 
·  
G.722.1c

 
[***] integration with Citrix [***]
 
Avistar must provide APIs for its [***] technologies for integration with the
Citrix [***].
The [***] components must be installed and verified on or in conjunction with a
Citrix [***] version [***] or later.


The [***] components should provide support for [***] any of the protocols
needed to support the Avistar provided client components when used [***] the
[***].  This should include support for the following protocols:
1.  
[***]

 
2.  
[***]

 
3.  
[***]

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-8-

--------------------------------------------------------------------------------

 
 
 
These protocols are to be supported over [***], [***], or [***] as needed to
provide the required [***] security for the protocols.
All administrative interfaces are to be provided both as a standalone GUI and as
a set of documented programmatic APIs to allow for integration into the [***]
console.
The [***] components need to be able to bind to a specific IP and port
number(s).  This should be configurable via the administrative interface.
The [***] components must integrate authentication with the [***] authentication
methods.


 
Additional End-Point Client Platforms Delivered Under Maintenance
 
Critical to the success of this solution will be support for a broad range of
additional user devices and operating systems, including [***], and [***].
The following End-Point client platforms may be supported under maintenance as
mutually agreed by Citrix and Avistar.
·  
[***]

 
·  
[***]

 
·  
[***] (running as a [***] application)

 
·  
[***]

 
·  
[***] (running as a [***] application)

 
·  
[***]

 
·  
[***] ([***])

 
Test Requirements
 
The following test requirements apply to those items that may be delivered under
maintenance as mutually agreed by Citrix and Avistar.
·  
Avistar Endpoint can be installed along with the Citrix Receiver on [***]
versions listed in environment tables

 
·  
Avistar Endpoint can be installed along with the Citrix Receiver on [***]
versions listed in environment tables

 
·  
Avistar Endpoint can be installed along with the Citrix Receiver on [***]
versions listed in environment tables

 
·  
Avistar Endpoint can be installed along with the Citrix Receiver on [***]
versions listed in environment tables

 
·  
Avistar Endpoint can be installed along with the Citrix Receiver on [***]
versions listed in environment tables

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-9-

--------------------------------------------------------------------------------

 

 
Appendix A:  Architecture and Avistar Components
 
HDX [***] Architecture for Interactive Audio and Video
 


[***]


·  
The Media Engine is the component that performs call signaling and voice and
video compression locally on the client device. It is delivered as a plug-in to
the [***] client. Is it required to keep processing of video out of the
XenDesktop servers, and to enable “[***]” voice and video directly between
client devices.

·  
The “[***]” API runs in the user’s VM in the server and provides an API to the
Media Engine running in the client device. It communicates with the Media Engine
using a Virtual Channel across the [***] connection.

·  
C3 Unified is the “application software” that plugs into Microsoft Lync to
provide “[***]” voice and video functionality to Lync users. It uses the “[***]”
API to communicate with Media Engine.





 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
SUPPORT SERVICES
 
Citrix shall be the primary provider of all first and second level support to
its End-Users and Distributors.  First and second level support are defined as
follows:
 
a)  
First level support includes providing general information, configuration and
upgrade support, collecting relevant technical problem identification
information including network issues, performing base problem determination,
providing basic support on the standard protocols and features of Citrix
products and the Deliverables, defining an action plan to resolve problems and
executing such plans, taking and answering general, installation, and
configuration questions, and providing other related general and technical
customer support and troubleshooting activities regarding Citrix products and
the Deliverables.

 
b)  
Second level support includes isolating problems, identifying and determining
product specification errors, providing lab simulation and interoperability
testing of Citrix products and the Deliverables, analyzing error logs, providing
advanced support on all protocols and features of Citrix products and the
Deliverables, reproducing Errors in a lab environment, providing to Avistar
complete steps to reproduce such Errors, diagnosing customer problems remotely,
and working collaboratively and interactively with Avistar to diagnose,
reproduce, and remedy support problems and issues.

 
Subject to payment of the applicable Support Fees, Avistar shall provide third
level technical support to Citrix during Avistar’s normal business hours as
further described in Attachment B.1 hereto attached.  Third level support
includes fixing or generating remedies for product issues and problems,
troubleshooting errors and problems that were not diagnosed during the first or
second level of support.
 
Third level support has access to Avistar’s development engineers who may need
to be involved to solve issues of Errors and will facilitate the coordination
and facilitate the information flow and interaction between Avistar’s
development engineers and Citrix’s customer support staff.  When deemed
appropriate Citrix engineers shall be able to work directly with Avistar
development engineers on P1 or P2 problems. Specifically, Avistar shall deliver
all Corrections and Upgrades for P1 or P2 problems within two (2) Business Days
after Avistar deems they are ready for commercial release, when and if
available, in accordance with the Agreement. All other Corrections and Upgrades
shall be delivered by Avistar to Citrix as soon as practical after Avistar deems
they are ready for commercial release, when and if available, in accordance with
the Agreement.
 
In the event that Avistar identifies a security vulnerability in the
Deliverable, Avistar will notify Citrix in advance of providing a fix provided
there will be a reasonable lag between the identification and the issuance of a
Correction or Upgrade.
 
Avistar shall maintain a maintenance branch of the Deliverable based on the
version of the code provided to Citrix and will deliver a code fix for only the
Error  required in the event that an Error that is a P1 or P2 problem occurs and
a security fix is identified.
 
In the event of a Correction or Upgrade, Avistar will make reasonable efforts to
test the solutions with Citrix products before delivery to Citrix.
 
The severity of the Errors shall be classified in the categories as specified in
Section 3 of Attachment B.1.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 


 
ATTACHMENT B.1 - SUPPORT COMMITMENTS




During the Term of this Agreement, Avistar agrees to use commercially reasonable
efforts to properly render the following support to Citrix for all Deliverables
provided under this Agreement:


1.
Reasonable Telephone support hotline; Training

 
Avistar will provide direct support to personnel of Citrix in the form of phone
and related (e-mail, etc.) support during Avistar’s regular business hours
(i.e., Business Days, 9:00am to 7:00pm Central Time USA) and on a call-back
basis, after hours, based on the severity of the problem being reported.

 
Upon Citrix’s request, Avistar will make training resources available, at a rate
of $125.00 per hour for the actual run time of each such on-line training
session, at mutually agreed upon times to provide on-line training to Citrix
personnel regarding the use and support of the Deliverables and New
Products.  In addition, at least twice per year, Avistar will provide, at Citrix
cost and expense and at the rate of $1000 per calendar day for each personnel, a
training resource located on-site at a Citrix office which shall be designated
by Citrix for up to five (5) man days of training and/or support (not including
travel time).  The request for such on-site training shall be made through a
single point of contact at Citrix (to be identified by Citrix to Avistar), and
shall be scheduled in advance by mutual agreement.

2.  
Notice of Updates

 
Avistar will inform Citrix in writing of all available Corrections and Upgrades,
as soon as practical as they become available.  Citrix may install any
Correction or Upgrade or continue using a previous release of the Deliverables
at Citrix’s option without affecting the availability of Support
Services.  Notwithstanding the foregoing, Avistar may decide to end support of a
specific Deliverable, and will provide notification to Citrix at least eighteen
(18) months in advance of such end of support.  Avistar will ensure the
migration path for all new Correction or Upgrades incorporates a process that
will allow Citrix to regress from the new Correction or Upgrade if problems
develop that Citrix perceives to be attributable to said new Correction or
Upgrade.  The process methodology shall be documented and tested by Avistar
prior to the new Correction or Upgrade delivery.  In all cases, changes will be
reversible so they can be backed out if necessary. Avistar will make available
to the Acosta release any generally applicable features incorporated in the
future Avistar Media Engine releases no later than ninety (90) days after
Avistar Media Engine general release.  Likewise, Avistar will add any generally
applicable features incorporated in the Acosta release back into the Avistar
Media Engine releases no later than ninety (90) days after Avistar releases such
features to Citrix.

3.
Problem correction procedure

3.1
Avistar has a priority system which reports priorities from (P1) through (P4)
where (P1) represents the highest priority, defined as follows:

 
(a)
A "P1" problem (Fatal problem) exists if as a result of operation of the
Deliverable, a user’s system is: (i) inoperative; or (ii) experiencing severe
recurring problems; or (iii) experiencing a unique problem which is the
equivalent of the foregoing.

 
(b)
A "P2" problem (Severe Impact problem) exists if as a result of operation of the
Deliverable, a user’s system is: (i) experiencing a critical degradation of
performance or function; or (ii) experiencing significant intermittent problems;
or (iii) experiencing a unique problem which is the equivalent of the foregoing.

 
(c)
A "P3" problem (Degraded Operations problem) exists if, as a result of operation
of the Deliverable, a user's system is: (i) experiencing a non-critical
degradation of performance or function; or (ii) experiencing minor intermittent
problems.

 
(d)
A "P4" (Minimal Impact problem) problem exists if a user's system is operational
and is experiencing a problem which has been bypassed and is under evaluation

3.2.
Upon Avistar’s receipt of a Problem Report from Citrix, Avistar shall promptly
take the corrective action so as to acknowledge receipt of Problem Report and
remedy the reported problems within the following time schedule:

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 

 
Classification
Remedy Level 1
Remedy Level 2
Remedy Level 3
Fatal
Initial response to Citrix within 2 hours of Citrix’s submission of a Problem
Report.  Progress updates as warranted, but no less frequently than every 4
hours
Within 2 Business Days
Within 4 Business Days
Severe Impact
Initial response to Citrix within 4 hours of Citrix’s submission of a Problem
Report.  Progress updates as warranted, but no less frequently than every 8
hours
Within 3 Business Days
Within 5 Business Days
Degraded Operations
Initial response to Citrix within 6 hours of Citrix’s submission of a Problem
Report.  Progress updates as warranted, but no less frequently than every
24  hours
Within 5 Business Days
Within 15 Business Days
Minimal Impact
Initial response to Citrix within 8 hours of Citrix’s submission of a Problem
Report.  Progress updates as warranted, but no less frequently than every 5
Business Days
Within 15 Business Days
Within 30 Business Days



The problems/bugs/errors shall be reasonably classified by Citrix pursuant to
Section 3.1 above.


Remedy Level:
First Level
Acknowledgment of receipt of Problem Report with email or direct phone call
confirmation delivered to Citrix engineering contact identified in the
associated Problem Report. If requested, daily updates regarding status of
progress will be provided until Second Level Remedy has been delivered.

Second Level
Patch or work around, temporary fix or update, including applicable
documentation changes.

Third Level
Official fix or update, including applicable documentation changes.

    In the event that an exceptional circumstance arises which requires a faster
reaction of Avistar, the Parties will discuss the circumstances and mutually
agree on the correct course of action to take.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------

 

 
If during the term of the Support Services, Citrix may request a corrective
action plan (“CAP”) in the event that Citrix provides supporting documentation
that Avistar has materially breached its obligations under this exhibit
including at least three (3) failures to meet the Remedy Levels during any
calendar month.  Avistar will develop CAP within ten (10) Business Days of such
request.  The parties will use reasonable and customary business standards in
assessing whether such breach has occurred, including using criteria that are
measurable and mutually verifiable. The parties will review the CAP on a weekly
basis to determine if the cause issues identified have been corrected measured
against metrics established in the CAP.  The parties will continue weekly
reviews until the parties agree that the root cause of the non-performance event
has been determined and corrected.  In the event that Avistar materially fails
to perform its obligations provided under the CAP within thirty (30) days of
providing it, Citrix shall have the right to terminate the remainder of the
Support Services.


4.
Problem Reporting and Escalation Procedure

4.1
Citrix shall contact Avistar in one of three ways in order to request Avistar’s
technical support services:



Method 1: (For Fatal and Severe Problems only)
Initial notification from Citrix delivered via direct phone call or page to
Avistar support personnel available 24 x 7. Support personnel, followed up by
email of Problem Report to helpdesk@avistar.com or directly to responding
Avistar support personnel as indicated.


Method 2:
Email the contents of the problem report to Avistar at helpdesk@avistar.com.
Once contacted via email, a support representative from Avistar will follow up
with Citrix as set forth in the table above.


Method 3 :
Contact Avistar’s technical support directly at (800) 803-0153 during any
Business Day, 9:00am to 7:00pm Central Time USA.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-3-

--------------------------------------------------------------------------------

 

 
4.2
Problem Reporting - For each Citrix request for Avistar’s technical support
services, Citrix shall provide Avistar with a description of the problem
encountered, including the following, as applicable ("Problem Report"):



-           Classification of problem severity pursuant to Section 3.1 above
-           Date and time the incident occurred.
-           Version/release level of Product
-           Identification of Customer site where incident occurred
-           Citrix lead assigned to Customer


 
-
A detailed description of how to repeat the condition and the associated third
party products included in the customer environment.

 
-
A written report detailing the error data.



 
5.
Software Release Notes.

 
Together with each software patch, Avistar shall provide the following
information:

 
-
Software Release Note, which shall include at least:

·  
reference to the fault notification

·  
version of the software which is corrected

·  
name/number of the patch

·  
procedure for incorporation of the patch into the Deliverable

·  
dependencies of the patch with respect to other updates, upgrades, and patches

·  
reference to successful test of the patch.

-  
Upon Citrix’s request, Avistar shall provide a list which shows all avail­able
patches.



6.
Documentation

Avistar will provide to Citrix the documentation required describing technical
solutions and/or work-around for P1 through P4 problems as Avistar provides the
patches resolving such software problems.


7.
Localization

Localization of user interface and documentation (e.g., in connection with
localization into other languages and for respective countries) may be obtained
as support services.  The costs of localization are not included in the Support
Fees and shall be as reasonably agreed by Citrix and Avistar.
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-4-

--------------------------------------------------------------------------------

 

 
8.
Citrix Responsibilities

When requesting support, Citrix will follow Avistar’s prescribed support
procedures and will provide necessary access to technical information,
diagnostic data, system configurations, and other items that Avistar will
require to resolve reported problems.  Citrix will designate no more than two
(2) authorized contacts through whom support requests will be routed to
Avistar.  Citrix will select, train and maintain the skill levels of appropriate
engineering and support personnel for the Citrix products and the Deliverables.


Citrix will be responsible for all logistics and costs for copying and
distribution of Corrections and Upgrades to Citrix’s customers.  Avistar will
provide Citrix one (1) master distribution copy of Corrections and Upgrades.


Notwithstanding anything else to the contrary, Avistar shall have no
responsibility to correct errors that are not related to the Deliverables
performing in conformance with the specifications or those caused by other than
Avistar personnel.  Citrix shall pay Avistar’s reasonably hourly support charges
in addition to the Support Fees to address such support issues or to otherwise
to the extent not due to Errors for which Avistar is responsible.




9.             Additional Support


As a part of the Support Services, Avistar shall provide two Deliverables in
addition to those Deliverables set forth in Exhibit A to this Agreement.  Such
two additional Deliverables shall be comprised of additional operating systems
and/or software enhancements that will be negotiated in good faith and agreed to
by Citrix and Avistar before June 1, 2012.  For the avoidance of doubt, upon
acceptance thereof the additional two Deliverables will be covered by all the
terms set forth in this Exhibit B.


As a part of the Support Services, Avistar will provide Citrix with one (1)
three-day training session at a Citrix facility, on dates to be mutually agreed
to by the parties, in order to enable Citrix support personnel to provide basic
support to End Users.  This training session shall be provided at no additional
cost to Citrix, provided that Citrix shall bear all reasonable travel and
lodging costs and expenses incurred by Avistar personnel providing such training
that are pre-approved by Citrix.
 
In addition, at no additional cost to Citrix, qualified Avistar technical
support personnel shall participate in audio and/or video conferences as
reasonably requested by Citrix in order to address Error corrections or other
support issues that may arise from time to time.
 


[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-5-

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
FORM OF STATEMENT OF WORK
 
THIS STATEMENT OF WORK (“STATEMENT OF WORK”) IS ATTACHED TO AND INCORPORATED IN
THE LICENSE AND OEM AGREEMENT (THE “AGREEMENT”) DATED ________________, 2011 BY
AND BETWEEN AVISTAR COMMUNICATIONS CORPORATION, A [_________] CORPORATION
(“AVISTAR”), AND CITRIX SYSTEMS, INC., A DELAWARE CORPORATION (“CITRIX”).
 
This Statement of Work will supplement, but not modify, the terms and conditions
of the Agreement.  All capitalized terms not otherwise defined in this Statement
of Work will have the meanings defined in the Agreement.
 
1.  Effective Date of this Statement of Work:  ____________________, _____
 
2.  Avistar Statement of Work Number:  ________
 
3.  Services and Deliverables. Description of work to be performed and
deliverables to be provided:
 
4.  Specifications.  The following is a detailed specification of work to be
performed and deliverables to be delivered by Avistar to Citrix pursuant to this
Statement of Work.
 
5.  Support Fees.
 
6.  License Fees.
 
7.  Support Services.
 
8.  Milestones.
 


 
IN WITNESS WHEREOF, each of the parties have executed this Statement of Work as
of the date first written above.
 
Avistar Communications Corporation
Citrix Systems, Inc.
· 
 
By:
By:
Name:
(print name)
Name:
(print name)
Title:
Title:



 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 

 
EXHIBIT D
 
LICENSE FEES; SUPPORT FEES
 
1  
License Renewal Fee– Two Million Dollars ($2,000,000.00) to be paid, subject to
Section 10.1 of the Agreement, prior to expiration of the Initial Term.

 
2  
Support Fees.

 
2.1  
Seven Hundred and Fifty Thousand Dollars ($750,000.00) per year for Support
Services.  The first annual payment shall be payable on the later to occur of
(i) delivery and Acceptance of the Deliverables for Phase No. 2, and (ii) [***],
provided that except as set forth below Citrix may withhold Five Hundred
Thousand Dollars ($500,000) of the first annual payment until Avistar delivers
and Citrix Accepts two additional Deliverables comprised of additional operating
system support or software enhancements that will be negotiated in good faith
and agreed to by Citrix and Avistar. Citrix shall specify these two additional
Deliverables and cooperate with Avistar in good faith to jointly deliver
detailed design PRDs for these Deliverables by June 30, 2012 and, if any
associated APIs or other dependant development work is required from Citrix,
Citrix shall provide functional versions of that software to Avistar no later
than September 30, 2012. In the event that such PRDs or APIs are not provided by
such dates due to delays by Citrix, then to the extent Citrix has withheld the
Five Hundred Thousand Dollars ($500,000) in accordance with the above, Citrix
shall pay such amount to Avistar before December 31, 2012.  Provided Citrix
makes such payment, Avistar shall deliver the two additional Deliverables as
Support Services at no additional cost at a later date reasonably requested by
Citrix within the remaining first term of the Agreement.  Each subsequent annual
payment is payable in advance of the anniversary of the date that the first
payment is paid.

 
2.2  
Two Hundred and Fifty Thousand Dollars ($250,000.00) per year for maintenance
and support services for Source Code Materials pursuant to Section 11.1 of the
Agreement.  The first annual payment shall be payable on the later to occur of
(i) delivery and Acceptance of the Deliverables for Phase No. 2, and (ii)
[***].  Each subsequent annual payment is payable in advance of the anniversary
of the date that the first payment is paid.

 
2.3  
Should the Agreement be renewed a term after the Initial Term, the support fees
in 2.1 and 2.2 above shall increase by 25% for the second four year term of the
Agreement.

 
 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E-1
 
 
SAFETY INSTRUCTIONS
 
I.           Introduction
This Exhibit E-1 summarizes important accident prevention rules and procedures
that apply to any Avistar employee coming onto the Citrix Location in connection
with development activities contemplated under the Agreement.
 
These rules and procedures are presented to aid in accident prevention.  The
precautions discussed in this Exhibit E-I provide safeguards for individuals and
equipment.
 
II.           General Information
 
 
A.
Avistar Obligations

 
(i)           Avistar will provide Citrix with an emergency contact and
telephone number for off-hour emergencies related to or involving Avistar’s
employee.
 
(ii)           Avistar’s employee will confine all equipment, apparatus,
materials and operations to limits indicated by Citrix.
 
(iii)           Avistar’s employee is strictly prohibited from removing any
material, including, without limitation, printed materials, computer software,
computer hardware or other equipment, notebooks or other written records, as
well as any other materials from the Citrix Location, without the prior express
written permission of Citrix.
 
B.           Badges
 
 
Citrix may issue a temporary identification badge to the Avistar employee which
must be worn at all times on his/her outer garments when on Citrix
property.  Badges are for identification and must be presented to Citrix
security personnel upon request.  Badges must be surrendered upon the conclusion
of each day at the Citrix Location.

 
III.           Conduct of Avistar Representatives
 
 
A.
Undesirable Persons

 
 
Citrix has the sole right to refuse admission of any person or persons to any
and all of its premises, without cause and without reason for such
exclusion.  No persons except the designated Avistar employee will be allowed to
enter the Citrix Location.

 
 
B.
Compliance With Company Rules

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 
 
 
 
Avistar is responsible for ensuring compliance with the following rules by its
employee:

 
(i)           The taking of photographs while on Citrix property is strictly
prohibited.
 
(ii)           The Avistar employee must observe all Citrix Location smoking
regulations.
 
 
(iii)
Alcoholic beverages are NOT permitted on Citrix property.

 
 
(iv)
Firearms or other weapons are NOT permitted on any Citrix property.

 
IV.           Fires And Other Emergencies
 
 
A.
Emergency Reporting Instructions

 
 
Emergency assistance in the event of a fire, serious injury, sickness, or other
emergencies may be obtained by using the emergency reporting system described in
the Citrix Telephone Directory.  If the Citrix employee calls, advise the
answering party that you are a visitor and need emergency assistance. TELL THE
OPERATOR YOUR LOCATION, TYPE OF EMERGENCY, PHONE NUMBER, AND NAME.

 
VII.           Mobile Equipment
 
 
Parking and Traffic Regulations

 
Avistar representatives are expected to respect the following traffic
regulations when on Citrix property:
 
 
(i)
Driving and parking vehicles on Citrix premises is at the risk of the Avistar
employee.  Posted speed limits and traffic signs must be observed.

 
 
(ii)
The Avistar employee must park only in areas so designated by Citrix.

 
 
(iii)
No vehicle will be parked or stopped so as to impede pedestrian or vehicular
traffic flow.

 
In signing below, each of Avistar and the Avistar employee acknowledge,
represent and warrant that they understand and will abide by the terms and
conditions set forth herein.
 
AVISTAR, INC.
By:                                                                
Name:                                                                
Date:                                                                


EMPLOYEE
By:                                                                
Name:                                                                
Date:                                                                
 

 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E-2
 
STATEMENT OF ACKNOWLEDGMENT
 


 
This Acknowledgment (“Acknowledgement”) is entered into and made pursuant to the
License and OEM Agreement (the “Agreement”) entered into as of [August __], 2011
by and between Citrix Systems, Inc. (“Citrix”) and Avistar, Inc.
(“Avistar”).  Defined terms used herein but not defined shall have the meanings
ascribed to them in the Agreement.
 
           I, _____________________, an employee of Avistar acknowledge that I
have read and understand this Acknowledgement and agree to be bound by all the
terms of this Acknowledgement.
 
           With respect to confidentiality, I acknowledge that, in the
performance of the activities set forth in the Agreement, I may become aware of,
or come into possession of, certain Confidential Information of Citrix.  I
hereby covenant that:
 
(1) I will not copy any Citrix Confidential Information except as necessary to
perform my obligations under the Agreement or with Citrix's prior written
permission,
 
(2) I will not disclose any Citrix Confidential Information to any third party
and will limit disclosure to those representatives of Avistar who have a need to
know,
 
(3) I will not use any Citrix Confidential Information for any purpose other
than as necessary to perform Avistar’s obligations under the Agreement, and
 
(4) I will return to Avistar all copies of any such Citrix Confidential
Information that are in my possession at the termination or expiration of the
activities set forth in the Agreement, or at any time upon request by Citrix.
 
           I hereby agree not to assert any claim for compensation or benefits
from Citrix and to look solely to Avistar as my employer for all purposes,
including any compensation, claims or benefits I believe to be due me.
 
By:                                                                
Name:                                                                
Date:                                                                


 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT F
 
PAS NOTICE
 
Exhibit F


THIRD PARTY SOFTWARE COMPONENTS:




Supplier Software includes the following Open Source and Freeware Software:


Third Party Software Name
Version
Usage
License  name, URL to license or reference to license text provided below
 
Notice must be provided in product documentation
(Yes/No)
Source Code must be made available as a condition of distribution
(Yes/No)
Additional comments, obligations, restrictions
c-ares
1.4.0
DNS resolver for Avistar SIP stack implementation
http://c-ares.haxx.se/license.html
Yes
 
c-ares Copyright 1998 by the Massachusetts Institute of Technology.
- *Note 1
Citrix Presentation Server WFAPI SDK
4.5
         
Citrix Virtual Channel Software Development Kit (SDK)
10.x
         
Expat
2.0.0
C++ XML parser
http://www.jclark.com/xml/copying.txt
Yes
 
expat Copyright (c) 1998, 1999, 2000 Thai Open Source Software Center Ltd
- *Note 1
             
Intel IPP
6
Codec Software
http://software.intel.com/en-us/articles/intel-software-development-products-license-agreement/
Yes
 
IPP Software.  Intel Corporation © 2007 – 2009
- *Note 1
libsasl (Cyrus SASL)
2003
A dependency of OpenLDAP
License previously supplied to Citrix
     
Libsrtp
1.4.2
 
http://srtp.sourceforge.net/license.html
Yes
 
libsrtp Copyright (c) 2001-2005 Cisco Systems, Inc.
 - *Note 1
OpenLDAP
2003
 
http://www.openldap.org/software/release/license.html
     
OpenSSL
0.9.8L
HTTPS and other cryptographic functionality
http://openssl.org/source/license.html
Yes
 
OpenSSL Copyright Copyright (c) 1998-2008 The OpenSSL Project. (C) 1995-1998
Eric Young (eay@cryptsoft.com) © Tim Hudson (tjh@cryptsoft.com).
- *Note 1
Speex
1.2RC1
+bugfixes
Acoustic Echo Cancelation
http://www.xiph.org/licenses/bsd/speex/
Yes
 
Speex  © 2002-2003, Jean-Marc Valin/Xiph.Org Foundation.
- *Note 1
VSS H.264
3.5.5.7
Codec Software
License previously supplied to Citrix
     
Windows SDK
7
Microsoft Windows SDK Samples - DSBaseClasses
License previously supplied to Citrix
     
WiX
2.0.5805.0
3.0.5419.0
Installer for all products
http://www.opensource.org/licenses/cpl1.0.php
Yes
 
WiX © 2005-2010 Microsoft Corporation. (Subject Common Public License v1.0)
YUVTransform
N/A
 
License previously supplied to Citrix
     
zLib
1.2.4
Used for compressing the Media Engine log before it will be sent to the Lifesize
Control Server.
http://www.zlib.net/zlib_license.html
     

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 
 
 
*Note 1:  Unless otherwise noted in the above Table (i.e. where the Freeware is
subject to specific named license agreements), permission is hereby granted by
the Owners, free of charge, to any person obtaining a copy of Software to deal
in the Software without restriction, including without limitation the rights to
use, copy, modify, merge, publish, distribute, sublicense, and/or sell copies of
the Software, and to permit persons to whom the Software is furnished to do so,
subject to strict adherence to the following conditions:
i) copyright notice, listing each Copyright Holder, and this permission notice
along with the disclaimer notice in (ii) below shall be included in all copies
or substantial portions of the Freeware. (iii) The Freeware is provided by the
Owners "AS IS" AND ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED
TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE ARE DISCLAIMED, INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS.
IN NO EVENT SHALL THE COPYRIGHT OWNER OR CONTRIBUTORS BE LIABLE FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES (INCLUDING,
BUT NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES; LOSS OF USE,
DATA, OR PROFITS; OR BUSINESS INTERRUPTION) HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, WHETHER IN CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING NEGLIGENCE
OR OTHERWISE) ARISING IN ANY WAY OUT OF THE USE OR PERFORMANCE OF THIS SOFTWARE,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.(iv) The name of the Owners
may not be used to endorse or promote products derived from this software
without specific prior written permission of the Owners. (v) Disclaimer Notice -
Redistribution and use of this software in source and binary forms, with or
without modification, is permitted provided that the following conditions are
met: Redistributions must retain the above copyright notice, the above list of
conditions and disclaimers in all copies.




 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-2-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT G
 
CORE COMPETITORS
 


 
1.  
Microsoft Corporation

2.  
VMware, Inc.

3.  
Quest Software, Inc.

 
 
[***]  Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the omitted portions
represented by [***] have been separately filed with the Securities and Exchange
Commission.
-1-

--------------------------------------------------------------------------------

 

 
 

